 

Exhibit 10.3

 

Execution Version

 



 

 

CREDIT AGREEMENT

 

dated as of

 

June 7, 2018

 

By and among

 

SEAWAYS SHIPPING CORPORATION,

as Borrower,

 

the INITIAL GUARANTORS, along with any Additional Guarantors who may become
party hereto,

as Guarantors,

 

The LENDERS party hereto from time to time,

 

The SWAP BANKS party hereto from time to time,

 

and

 

ABN AMRO CAPITAL USA LLC,

as Security Trustee and Facility Agent

 

together with

 

ABN AMRO CAPITAL USA LLC,

as Mandated Lead Arranger

 

and

 

ABN AMRO CAPITAL USA LLC,

as Arranger and Bookrunner

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I   DEFINITIONS       1.01 Defined Terms 1 1.02 Terms
Generally 26 1.03 Accounting Terms; Changes in GAAP 26 1.04 Rates 27      
ARTICLE II   COMMITMENTS       2.01 Commitments 27 2.02 Loan and Borrowing. 27
2.03 Borrowing. 27 2.04 Funding of Borrowing 28 2.05 Interest Periods 28 2.06
Repayment 29 2.07 Prepayments 29 2.08 Cancellation of Commitments 30 2.09
Interest 30 2.10 Fees 31 2.11 Evidence of Debt 31 2.12 Payments Generally;
Several Obligations of Lenders and Swap Banks 32 2.13 Sharing of Payments 33
2.14 Compensation for Losses 33 2.15 Increased Costs 33 2.16 Taxes 34 2.17
Inability to Determine Rates. 38 2.18 Illegality 38 2.19 Mitigation Obligations;
Replacement of Lenders 39 2.20 Defaulting Lenders 40 2.21 Increases in
Commitments 41       ARTICLE III   REPRESENTATIONS AND WARRANTIES       3.01
Existence, Qualification and Power 42 3.02 Authorization; No Contravention 43
3.03 Governmental Authorization; Other Consents 43 3.04 Execution and Delivery;
Binding Effect 43 3.05 Financial Statements; No Material Adverse Effect 43 3.06
Litigation 44 3.07 No Material Adverse Effect; No Default 44 3.08 Property 44
3.09 Taxes 45

 

 i 

 

 

3.10 Disclosure 45 3.11 Compliance with Laws 45 3.12 ERISA Compliance 46 3.13
Environmental Matters 46 3.14 Margin Regulations 47 3.15 Investment Company,
Public Utility 47 3.16 PATRIOT Act; Sanctions; Anti-Corruption 47 3.17 ISM Code
and ISPS Code Compliance 47 3.18 Solvency 47 3.19 Place of Business 47 3.20
Ownership 48 3.21 Vessel 48 3.22 The Security Documents 48 3.23 Use of Proceeds
49 3.24 Labor Matters 49 3.25 Threatened Withdrawal of Document of Compliance,
Safety Management Certificate or ISSC 49 3.26 Discharge of Term Loan B Liens 49
3.27 No Upstream Guarantor Accounts; Vessel Amounts 49 3.28 Beneficial Ownership
Certification 49       ARTICLE IV   CONDITIONS OF LENDING       4.01 Conditions
Precedent to the Closing Date 49 4.02 Conditions Precedent to the Drawdown Date
51 4.03 Conditions Precedent Relating to the Vessel and Security 52      
ARTICLE V   AFFIRMATIVE COVENANTS       5.01 Financial Statements 54 5.02
Certificates; Other Information 55 5.03 Vessel Valuations 56 5.04 Vessel Value
Maintenance 56 5.05 Notices 56 5.06 Preservation of Existence, Etc. 57 5.07
Employee Benefits 58 5.08 Maintenance of Properties 58 5.09 Insurances 58 5.10
Insurance Documentation; Letters of Undertaking; Certificates 59 5.11
Mortgagee’s Insurance 60 5.12 Maintenance of Security Interests 60 5.13 Earnings
Payments 60 5.14 Payment of Obligations 60 5.15 Vessel Registration 61 5.16
Vessel Repair 61 5.17 Classification Society Instructions and Undertakings 61
5.18 Charters; Charter Assignments; Assignments of Earnings 61

 

 ii 

 

 

5.19 Compliance with Laws 62 5.20 [Intentionally omitted] 62 5.21 Environmental
Matters 62 5.22 Books and Records 62 5.23 Inspection Rights 62 5.24 Surveys 63
5.25 Notice of Mortgage 63 5.26 Inventory of Hazardous Materials 63 5.27
Material Agreements 63 5.28 Prevention of and Release from Arrest 63 5.29 Use of
Proceeds 63 5.30 Subordination of Loans 63 5.31 Anti-Corruption Laws 63 5.32
“Know Your Customer” Documentation 64 5.33 Asset Control 64 5.34 Scrapping 64
5.35 Maintenance of Ratings 64 5.36 Sanctions 64 5.37 Vessel Amounts; Borrower
Operating Account 64 5.38 Parent Covenants Relating to ISOC Share Pledge 64    
  ARTICLE VI   NEGATIVE COVENANTS       6.01 Indebtedness 67 6.02 Liens 68 6.03
Fundamental Changes 68 6.04 Restricted Payments 68 6.05 Investments 69 6.06
Transactions with Affiliates 69 6.07 Changes in Fiscal Periods 69 6.08 Changes
in Nature of Business 69 6.09 Changes in Name; Organizational Documents
Amendments 69 6.10 Place of Business 69 6.11 Change of Control; Negative Pledge
70 6.12 Restriction on Chartering 70 6.13 Lawful Use 70 6.14 Approved Manager 70
6.15 Insurances 70 6.16 Modification; Removal of Parts 71 6.17 Sanctions 71 6.18
No Upstream Guarantor Accounts 71 6.19 Swap Contracts. 71       ARTICLE VII  
FINANCIAL COVENANTS       7.01 Financial Covenants 72 7.02 Debt Service Reserve
Account 72

 

 iii 

 

 

7.03 Dry Dock Reserve Account 72 7.04 Borrower Operating Account 72      
ARTICLE VIII   GUARANTY       8.01 Guaranty 73 8.02 Obligations Unconditional 73
8.03 Reinstatement 74 8.04 Subrogation; Subordination 74 8.05 Remedies 74 8.06
Instrument for the Payment of Money 74 8.07 Continuing Guarantee 74 8.08 General
Limitation on Guarantee Obligations 75 8.09 Right of Contribution 75 8.10
Set-off 75 8.11 Keepwell 75 8.12 Parallel Liability. 76       ARTICLE IX  
EVENTS OF DEFAULT       9.01 Events of Default 76 9.02 Application of Payments
79       ARTICLE X   AGENCY       10.01 Appointment and Authority 80 10.02
Rights as a Lender 81 10.03 Exculpatory Provisions 81 10.04 Reliance by Agent 82
10.05 Delegation of Duties 82 10.06 Resignation of Agent 83 10.07 Non-Reliance
on Agents and Other Lenders 83 10.08 No Other Duties 84 10.09 Facility Agent May
File Proofs of Claim 84 10.10 Collateral and Guaranty Matters 84       ARTICLE
XI   MISCELLANEOUS       11.01 Notices 85 11.02 Waivers; Amendments 87 11.03
Expenses; Indemnity; Damage Waiver 89 11.04 Successors and Assigns 90 11.05
Survival 93 11.06 Counterparts; Integration; Effectiveness; Electronic Execution
94

 

 iv 

 

 

11.07 Severability 94 11.08 Right of Setoff 94 11.09 Governing Law;
Jurisdiction; Etc. 95 11.10 WAIVER OF JURY TRIAL 95 11.11 Headings 96 11.12
Treatment of Certain Information; Confidentiality 96 11.13 PATRIOT Act 96 11.14
Interest Rate Limitation 97 11.15 Payments Set Aside 97 11.16 No Advisory or
Fiduciary Responsibility 97 11.17 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 98

 

 v 

 

 

SCHEDULES

 

SCHEDULE I -A   Lenders and Commitments SCHEDULE I -B   Swap Banks SCHEDULE II -
Initial Guarantors SCHEDULE III - Approved Brokers SCHEDULE IV - Vessel SCHEDULE
V - Liens SCHEDULE VI - Pre-approved Vessel Management Terms       EXHIBITS    
      EXHIBIT A - Form of Account Pledge EXHIBIT B - Form of Assignment and
Assumption EXHIBIT C - Form of Assignment of Earnings EXHIBIT D - Form of
Assignment of Insurances EXHIBIT E - Form of Borrowing Request EXHIBIT F - Form
of Charter Assignment EXHIBIT G - Form of Guarantor Accession Agreement EXHIBIT
H - Form of Manager’s Undertaking EXHIBIT I - [Intentionally omitted] EXHIBIT
J-1 - Form of Borrower Share Pledge EXHIBIT J-2   Form of ISOC Share Pledge
EXHIBIT K - [Intentionally omitted] EXHIBIT L - Form of Vessel Mortgage EXHIBIT
M - Form of Note EXHIBIT N-1 - Form of U.S. Tax Compliance Certificate EXHIBIT
N-2 - Form of U.S. Tax Compliance Certificate EXHIBIT N-3 - Form of U.S. Tax
Compliance Certificate EXHIBIT N-4 - Form of U.S. Tax Compliance Certificate

 

 vi 

 

 

This CREDIT AGREEMENT, dated as of June 7, 2018 (this “Agreement”), is made by
and among SEAWAYS SHIPPING CORPORATION, as Borrower, the INITIAL GUARANTORS,
along with any Additional Guarantors who may become party hereto, as Guarantors,
the LENDERS party hereto, the SWAP BANKS party hereto, ABN AMRO CAPITAL USA LLC,
as Mandated Lead Arranger, ABN AMRO CAPITAL USA LLC, as Arranger and Bookrunner,
ABN AMRO CAPITAL USA LLC, as Security Trustee and ABN AMRO CAPITAL USA LLC, as
Facility Agent.

 

PRELIMINARY STATEMENTS:

 

1.            The Lenders have agreed to make available to the Borrower a senior
secured term loan facility in an aggregate principal amount of up to the lesser
of (a) $29,150,000 and (b) fifty-five percent (55%) of the Fair Market Value of
the Vessel for the purposes of financing, refinancing or reimbursing a part of
the acquisition cost of the Vessel (including through the payment of
distributions to the Parent) and for general corporate purposes.

 

2.            The Borrower is a wholly owned indirect subsidiary of the Parent,
an Initial Guarantor. The Borrower is a wholly owned direct subsidiary of ISOC.
The Upstream Guarantor, an Initial Guarantor, is a wholly owned direct
subsidiary of the Borrower and the owner of the Vessel.

 

3.            As a condition to the obligation of the Lenders to make the credit
facility available to the Borrower hereunder, the Initial Guarantors have agreed
to guarantee, on the terms and conditions set forth herein, the obligations of
the Borrower under this Agreement and any Secured Swap Contract.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.01         Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Account Bank” means ABN AMRO Bank N.V., acting through its office at Gustav
Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands, or such other bank agreed to
from time to time between the Facility Agent and the Borrower and subject to the
specific consent of the Facility Agent.

 

“Account Pledge” means any first priority pledge of any of the Borrower
Operating Account, the Dry Dock Reserve Account and the Debt Service Reserve
Account in the form of Exhibit A, or any other form approved by the Facility
Agent, with the consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed), in writing.

 

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the equity interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.

 

“Additional Guarantor” means any Wholly-Owned Subsidiary of the Borrower that is
reasonably acceptable to the Required Lenders that shall become a party hereto
as Guarantor by executing and delivering to the Facility Agent a Guarantor
Accession Agreement, including (a) any such Person that is or shall be the owner
of any Additional Vessel financed or to be financed by any Incremental
Commitment pursuant to Section 2.21(a), and (b) any such Person providing
additional Collateral to secure the Obligations.

 

 

 

 

“Additional Vessel” means any crude oil tanker vessel which is less than or
equal to seven (7) years old and which may be acquired by an Additional
Guarantor pursuant to Section 2.21(a).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Facility Agent.

 

“Affected Interest Period” has the meaning specified in Section 2.17.

 

“Affected Lender” has the meaning specified in Section 2.17(b).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.01(d)(ii).

 

“Agreed Form” means, in relation to any document, such document in a form agreed
by the Borrower and the Facility Agent (acting on the instructions of the
Required Lenders).

 

“Agreement” has the meaning specified in the introductory paragraph hereof.

 

“Anti-Corruption Laws” has the meaning specified in Section 3.16(c).

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
Total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Broker” means (a) the Persons listed on Schedule III, and (b) any
other Person proposed by the Borrower which the Facility Agent may, with the
consent of the Required Lenders (such consent not to be unreasonably withheld,
conditioned or delayed), approve from time to time in writing.

 

“Approved Flag” means the flag of the Marshall Islands, Liberia or Panama or
such other flag proposed by the Borrower which the Facility Agent may, with the
prior written consent of the Required Lenders, approve from time to time in
writing as the flag on which the Vessel shall be registered.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

 [Signature Page – Credit Agreement]
2 

 

 

“Approved Manager” means (a) the Parent or any Affiliates thereof, (b) with
respect to the commercial management of the Vessel, the Tankers International
pool or any other reputable pool operator proposed by the Borrower which the
Facility Agent may, with the consent of the Required Lenders (such consent not
to be unreasonably withheld, conditioned or delayed), approve from time to time
in writing as the commercial manager of the Vessel and (c) with respect to the
technical management of the Vessel, V.Ships or any Affiliates thereof or any
other Person proposed by the Borrower which the Facility Agent may, with the
consent of the Required Lenders (such consent not to be unreasonably withheld,
conditioned or delayed), approve from time to time in writing as the technical
manager of the Vessel.

 

“Approved Pooling Arrangement” means, in respect of the Vessel, the Tankers
International pool or any other pooling arrangement proposed by the Borrower
which the Facility Agent may, with the consent of the Required Lenders (such
consent not to be unreasonably withheld, conditioned or delayed), approve from
time to time in writing.

 

“Arranger” means ABN AMRO Capital USA LLC in its capacity as arranger.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.04), and accepted by the Facility Agent, in substantially
the form of Exhibit B or any other form approved by the Facility Agent.

 

“Assignment of Earnings” means, in relation to the Vessel, an assignment of the
Earnings and any Requisition Compensation of the Vessel, in substantially the
form of Exhibit C, or any other form approved by the Facility Agent.

 

“Assignment of Insurances” means, in relation to the Vessel, an assignment of
the Insurances of the Vessel, in substantially the form of Exhibit D, or any
other form approved by the Facility Agent.

 

“Attributable Indebtedness” means, when used with respect to any Capitalized
Lease or Synthetic Lease Obligation, as at the time of determination, the
present value (discounted at a rate equivalent to ISOC’s then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the lessee for
rental payments (and substantially similar payments) during the remaining term
of the lease included in any such transaction.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2017 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries.

 

“Availability Period” means the period from and including the Closing Date to
and including the Commitment Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balloon Installment” has the meaning specified in Section 2.06(a)(ii).

 

 [Signature Page – Credit Agreement]
3 

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Bookrunner” means ABN AMRO Capital USA LLC in its capacity as bookrunner.

 

“Borrower” means Seaways Shipping Corporation, a corporation incorporated and
existing under the laws of the Republic of the Marshall Islands.

 

“Borrower Operating Account” means an account in the name of the Borrower with
the Account Bank designated “Seaways Shipping Corporation – Borrower Operating
Account”.

 

“Borrower Share Pledge” means a pledge of the Equity Interests of the Upstream
Guarantor, in substantially the form of Exhibit J-1, or any other form approved
by the Facility Agent.

 

“Borrowing” means a borrowing consisting of the Loan made by the Lenders under
this Agreement.

 

“Borrowing Request” means a request for the Borrowing which shall be in
substantially the form of Exhibit E, or any other form approved by the Facility
Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of The Netherlands or the State of New York or is
a day on which banking institutions in such state are authorized or required by
Law to close; provided that, when used in connection with LIBOR, the term
“Business Day” means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capitalized Lease” means each lease that has been or is required to be, in
accordance with GAAP (as applicable on the date of this Agreement), recorded as
a capitalized lease.

 

“Cash Equivalents” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

 

(b)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(c)          marketable short-term money market and similar highly liquid funds
having a rating of at least P-1 or A-1 from either Moody’s or S&P, respectively
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Credit Rating Agency);

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (b) above;
and

 

 [Signature Page – Credit Agreement]
4 

 

 

(e)          commercial paper rated at least P-1 by Moody’s or at least A-1 by
S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Credit Rating Agency) and in each
case maturing within 12 months after the date of creation thereof.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any act, event or circumstance
without the prior written consent of the Required Lenders that: (a) in respect
of the Upstream Guarantor, results in the Borrower owning directly less than one
hundred percent (100%) of the issued and outstanding Equity Interests in the
Upstream Guarantor; (b) in respect of the Borrower, results in the Parent owning
directly or indirectly less than one hundred percent (100%) of the issued and
outstanding Equity Interests in the Borrower; and (c) in respect of the Parent,
results in a “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act, but excluding any employee benefit plan of such
person or group or its respective subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becoming the ultimate “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act and including by reason of any change in the ultimate
“beneficial ownership” of the Equity Interests of the Parent), directly or
indirectly, of either (i) fifty percent (50%) or more of the total voting power
of the voting Equity Interests of the Parent (calculated on a fully diluted
basis) or (ii) fifty percent (50%) or more of the total economic interest of the
Equity Interests of the Parent (calculated on a fully diluted basis).

 

“Charter Assignment” means, in relation to the Vessel, an assignment of any
demise charter and any time or consecutive voyage charter for a term which
exceeds, or by virtue of any optional extensions may exceed, twelve (12) months
for the Vessel entered into by the Upstream Guarantor (other than a charter
pursuant to an Approved Pooling Arrangement), in substantially the form of
Exhibit F, or any other form approved by the Facility Agent.

 

“Classification Society” means, in relation to the Vessel, American Bureau of
Shipping, DNV-GL, Lloyd’s Register of Shipping, Korean Register of Shipping,
Nippon Kaiji Kyokai or Bureau Veritas or such other vessel classification
society proposed by the Borrower that is a member of IACS that the Facility
Agent may, with the prior consent of the Required Lenders (such consent not to
be unreasonably withheld, conditioned or delayed), approve from time to time in
writing.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property (whether real or personal, including, without
limitation, any proceeds thereof) with respect to which any security interests
have been granted (or purport to be granted) pursuant to any Security Document.

 

 [Signature Page – Credit Agreement]
5 

 

 

“Commitment” means with respect to each Lender on any date, the commitment of
such Lender to make the Loan if the Loan is required to be disbursed on such
date, as such commitment may be reduced or increased from time to time pursuant
to Section 11.04(b) or increased from time to time pursuant to Section 2.21. The
initial amount of such Lender’s Commitment is set forth on Schedule I or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

“Commitment Termination Date” means the date falling ten (10) Business Days
after the Closing Date (or, as to any Incremental Commitment, the date falling
sixty (60) days after the Incremental Commitment Effective Date), subject to
extension as may be agreed between the Borrower and the Facility Agent (except
that, if such date is not a Business Day, the Commitment Termination Date shall
be the next Business Day).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning specified in Section 11.01(d)(ii).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” means, as to any Person, any provision of any material
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Liabilities means all present and future monetary liabilities and
contractual and non-contractual monetary obligations of the Borrower to any
Finance Party under or in connection with this Agreement, the other Loan
Documents and any Secured Swap Contract, but excluding its Parallel Liability.

 

“Credit Rating Agency” means (a) Standard & Poor’s Financial Services LLC
(“S&P”), (b) Moody’s Investors Service, Inc. (“Moody’s”), and (c) any other
nationally recognized credit rating agency that evaluates the financial
condition of issuers of debt instruments and then assigns a rating that reflects
its assessment of the issuer's ability to make debt payments, to the extent
consented to by the Facility Agent (such consent not to be unreasonably
withheld, conditioned or delayed).

 

“Debt Service Reserve Account” means an account in the name of the Borrower with
the Account Bank designated “Seaways Shipping Corporation – Debt Service Reserve
Account”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

 [Signature Page – Credit Agreement]
6 

 

 

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate (before as well as after judgment) equal
to the applicable interest rate plus 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its portions of the Loan within two
Business Days of the date such portions of the Loan were required to be funded
hereunder unless such Lender notifies the Facility Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Facility Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Facility Agent
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund the Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Facility Agent or the Borrower, to confirm in
writing to the Facility Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Facility Agent and the Borrower), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Facility Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

 [Signature Page – Credit Agreement]
7 

 

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loan and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for scheduled payments of dividends
in cash, or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is ninety-one days after the
Maturity Date; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of the Borrower or any Subsidiary or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Drawdown Date” means the date of the Borrowing which in any event shall be no
later than the Commitment Termination Date.

 

“Dry Dock Reserve Account” means an account in the name of the Borrower with the
Account Bank designated “Seaways Shipping Corporation – Dry Dock Reserve
Account”.

 

“Early Termination Date” shall have the meaning given to that term in any
relevant Master Agreement.

 

“Earnings” means, in relation to the Vessel, all moneys whatsoever which are
now, or later become, payable (actually or contingently) to the Upstream
Guarantor or the Security Trustee and which arise out of the use or operation of
the Vessel, including (but not limited to):

 

(a)          except to the extent that they fall within paragraph (b) or are
otherwise agreed with the prior written consent of the Facility Agent: (i) all
freight, hire and passage moneys, (ii) compensation payable to the Upstream
Guarantor or the Security Trustee in the event of requisition of the Vessel for
hire, (iii) remuneration for salvage and towage services, (iv) demurrage and
detention moneys, (v) damages for breach (or payments for variation or
termination) of any charterparty or other contract for the employment of the
Vessel, and (vi) all moneys which are at any time payable under Insurances in
respect of loss of hire; and

 

(b)          if and whenever the Vessel is employed on terms whereby any moneys
falling within paragraphs (a)(i) to (vi) are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to the Vessel.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 [Signature Page – Credit Agreement]
8 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.04(b)(i), (iii) and (iv) (subject to such consents, if
any, as may be required under Section 11.04(b)(i)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.

 

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by the Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Pension Plan within the meaning of Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent (within the meaning of Title IV of ERISA); (e) the
filing of a notice of intent to terminate a Pension Plan under, or the treatment
of a Pension Plan amendment as a termination under, Section 4041 of ERISA;
(f) the institution by the PBGC of proceedings to terminate a Pension Plan;
(g) any event or condition that constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (h) the determination that any Pension Plan is in at-risk status
(within the meaning of Section 430 of the Code or Section 303 of ERISA) or that
a Multiemployer Plan is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (i) the imposition or
incurrence of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (j) the engagement by the Borrower or any ERISA
Affiliate in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; (k) the imposition of a lien upon the Borrower pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA; or (l) the making of an
amendment to a Pension Plan that could result in the posting of bond or security
under Section 436(f)(1) of the Code.

 

 [Signature Page – Credit Agreement]
9 

 

 

“Estate” has the meaning specified in Section 10.01(b)(ii).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Swap Obligations” means with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(g) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.

 

“Facility” means a senior secured term loan facility in the aggregate principal
amount of the Total Commitments.

 

“Facility Agent” means ABN AMRO Capital USA LLC, in its capacity as facility
agent under any of the Loan Documents, or any successor facility agent.

 

 [Signature Page – Credit Agreement]
10 

 

 

“Facility Agent’s Office” means the Facility Agent’s address and, as
appropriate, account as set forth in Section 11.01(a)(iii), or such other
address or account as the Facility Agent may from time to time notify to the
Borrower and the Lenders.

 

“Fair Market Value” means, in relation to the Vessel, the market value of the
Vessel at any date that is shown by the average of two (2) valuations each
prepared for and addressed to the Facility Agent at the cost of the Borrower:
(a) as at a date not more than 30 days prior to the date such valuation is
delivered to the Facility Agent; (b) by Approved Brokers selected by the
Borrower; (c) on a “desk-top” basis without physical inspection of the Vessel;
and (d) on the basis of a sale for prompt delivery for cash on normal arm’s
length commercial terms as between a willing seller and a willing buyer, free of
any existing charter or other contract of employment or encumbrances (and with
no value to be given to any pooling arrangements); provided that (i) if a range
of market values is provided in a particular appraisal, then the market value in
such appraisal shall be deemed to be the mid-point within such range, and (ii)
if there is a difference of, or in excess of, ten percent (10%) between the two
appraisals obtained, the Borrower may, at its sole expense, obtain a third
appraisal from an Approved Broker appointed by the Facility Agent, with the
value of the Vessel to be deemed the average of the three valuations obtained if
a third appraisal is obtained.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“FCPA” has the meaning specified in Section 3.16(c).

 

“Federal Funds Rate” shall mean for any day the rate per annum (based on a year
of 360 days and actual days elapsed) which is the daily federal funds open rate
as quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Facility Agent (an “Alternate Source”) (or if such rate for
such day does not appear on the Bloomberg Screen BTMM (or any substitute screen)
or on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate reasonably determined by Facility Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Rate
for such day shall be the “open” rate on the immediately preceding Business Day.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Fee Letters” means, collectively, the Upfront Fee Letter and the Structuring
and Agency Fee Letter.

 

“Finance Party” means the Facility Agent, the Bookrunner, the Security Trustee,
any Mandated Lead Arranger, the Arranger, any Lender and any Swap Bank, whether
as at the date of this Agreement or at any later time.

 

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

 [Signature Page – Credit Agreement]
11 

 

 

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.

 

“First Repayment Date” means the date that is three (3) months after the
Drawdown Date.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States (or, in the case of a Lender that is
classified for U.S. federal income tax purposes as an entity that is disregarded
from another Person, such Lender if such Person is organized under the Laws of a
jurisdiction other than the United States). For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means, subject to Section 1.03, United States generally accepted
accounting principles as in effect as of the date of determination thereof.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

 [Signature Page – Credit Agreement]
12 

 

 

“Guarantor Accession Agreement” means an agreement providing for the accession
of a Person to this Agreement as a Guarantor in substantially the form of
Exhibit G, or in any other form approved by the Facility Agent.

 

“Guarantors” means, collectively, the Initial Guarantors and any Additional
Guarantors that become a party hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.

 

“Incremental Commitment” has the meaning specified in Section 2.21(a).

 

“Incremental Commitment Effective Date” has the meaning specified in Section
2.21(c).

 

“Incremental Lender” has the meaning specified in Section 2.21(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          all obligations of such Person for the reimbursement of any obligor
in respect of letters of credit, bankers’ acceptances and similar credit
transactions;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and accrued
obligations incurred in the ordinary course of business);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)           all Attributable Indebtedness;

 

(g)          all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)          all Guarantees of such Person in respect of any of the foregoing.

 

 [Signature Page – Credit Agreement]
13 

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith. The term “Indebtedness”
shall not include (i) preferred or prepaid revenues, (ii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the seller of such asset, (iii) any
obligations constituting the exercise of appraisal rights and settlements of any
claim of actions (whether actual, contingent or potential) with respect thereto
and (iv) any Indebtedness of the Parent appearing on the balance sheet of the
Borrower or any Guarantor (other than the Parent), or solely by reason of push
down accounting under GAAP, in each case, so long as neither the Borrower nor
such Guarantor has any obligation with respect thereto and the holder of such
Indebtedness has no recourse to the Borrower or such Guarantor with respect
thereto.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or the Guarantors under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.03(b).

 

“Information” has the meaning specified in Section 11.12.

 

“Initial Guarantors” means, collectively, the Persons listed on Schedule II.

 

“Insurances” means, in relation to the Vessel:

 

(a)          all policies and contracts of insurance, including entries of the
Vessel in any protection and indemnity or war risks association, effected in
respect of the Vessel, or otherwise in relation to the Vessel on or after the
Drawdown Date; and

 

(b)          all rights and other assets relating to, or derived from, any of
the foregoing, including any rights to a return of a premium, and any rights in
respect of any claim made, on or after the Drawdown Date.

 

“Interest Period” means a period determined in accordance with Section 2.05.

 

“Interpolated Screen Rate” shall mean, in relation to LIBOR for the Loan or any
part of it, the rate (rounded to the same number of decimal places as the two
relevant Screen Rates) which results from interpolating on a linear basis
between:

 

(a)          the applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the relevant Interest Period of the
Loan or relevant part of it; and

 

(b)          the applicable Screen Rate for the shortest period (for which that
Screen Rate is available) which exceeds the relevant Interest Period of the Loan
or relevant part of it,

 

each as of 11:00 a.m. London time on the Quotation Day for Dollars.

 

“Inventory of Hazardous Materials” means a document listing all potentially
hazardous materials on board the Vessel or utilized in the construction of the
Vessel, or other equivalent document acceptable to the Facility Agent, issued by
a classification society being a member of the International Association of
Classification Societies (“IACS”) pursuant to the Hong Kong International
Convention for the Safe and Environmentally Sound Recycling of Ships, 2009.

 

 [Signature Page – Credit Agreement]
14 

 

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.

 

“IRS” means the United States Internal Revenue Service.

 

“ISM Code” means the International Safety Management Code (including the
guidelines on its implementation), as adopted by the International Maritime
Organization, as the same may be amended or supplemented from time to time (and
the terms “safety management system”, “Safety Management Certificate” and
“Document of Compliance” have the same meanings as are given to them in the ISM
Code).

 

“ISM Code Documentation” includes, in respect of the Vessel:

 

(a)          the Document of Compliance and Safety Management Certificate issued
pursuant to the ISM Code in relation to the Vessel within the periods specified
by the ISM Code;

 

(b)          all other documents and data which are relevant to the safety
management system and its implementation and verification which the Facility
Agent may reasonably require; and

 

(c)          any other documents which are prepared or which are otherwise
relevant to establish and maintain the Vessel’s compliance or the compliance of
the Upstream Guarantor or the relevant Approved Manager of the Vessel with the
ISM Code which the Facility Agent may reasonably require.

 

“ISOC” means International Seaways Operating Corporation, a corporation
incorporated and existing under the laws of the Republic of the Marshall
Islands.

 

“ISOC Share Pledge” means a pledge of the Equity Interests of the Borrower, in
substantially the form of Exhibit J-2, or any other form approved by the
Facility Agent.

 

“ISPS Code” means the International Ship and Port Facility Security Code, as
adopted by the International Maritime Organization, as the same may be amended
or supplemented from time to time.

 

“ISPS Code Documentation” includes:

 

(a)          the ISSC; and

 

(b)          all other documents and data which are relevant to the ISPS Code
and its implementation and verification which the Facility Agent may reasonably
require.

 

 [Signature Page – Credit Agreement]
15 

 

 

“ISSC” means a valid and current International Ship Security Certificate issued
under the ISPS Code.

 

“Joinder Agreement” means a joinder or similar agreement entered into by any
Person (including any Lender) under Section 2.21 pursuant to which such Person
shall provide an Incremental Commitment hereunder and (if such Person is not
then a Lender) shall become a Lender party hereto.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the Persons listed on Schedule I, Part A, any Person that
becomes a party hereto pursuant to a Joinder Agreement, and any other Person
that shall have become party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Letters of Undertaking” has the meaning specified in Section 5.10(a).

 

“LIBOR” means, in relation to the Loan or any part of it: (a) the applicable
Screen Rate; (b) if no Screen Rate is available for the relevant currency or the
relevant Interest Period of the Loan or relevant part of it the Interpolated
Screen Rate for the Loan or relevant part of it; or (c) if: (i) no Screen Rate
is available for the relevant currency of the Loan or relevant part of it; or
(ii) no Screen Rate is available for the relevant Interest Period of the Loan or
relevant part of it and it is not possible to calculate an Interpolated Screen
Rate for the Loan or relevant part of it, the Reference Bank Rate, as of, in the
case of paragraphs (a) and (c) above, 11:00 a.m. London time on the Quotation
Day for a period equal in length to the Interest Period of the Loan or relevant
part of it and, if that rate is less than zero, LIBOR shall be deemed to be
zero.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means the loan by the Lenders to the Borrower under Article II and,
unless the context shall require otherwise, the term “Loan” shall also include
any loans made pursuant to an Incremental Commitment.

 

“Loan Documents” means, collectively: (a) this Agreement, (b) any Guarantor
Accession Agreement, (c) any Joinder Agreement, (d) any Notes, (e) any Security
Document, (f) the Fee Letters, and (g) any other documents, certificates,
instruments or agreements executed by or on behalf of a Security Party for the
benefit of any Finance Party in connection herewith on or after the date hereof
that are jointly designated by such Security Party and the Facility Agent as a
“Loan Document”. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.

 

 [Signature Page – Credit Agreement]
16 

 

 

“Major Casualty” means, in relation to the Vessel, any casualty to the Vessel in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,500,000
or the equivalent in any other currency;

 

“Manager’s Undertaking” means, in relation to the Vessel, the letter executed
and delivered by an Approved Manager, in substantially the form of Exhibit H, or
any other form approved by the Facility Agent.

 

“Mandated Lead Arranger” means ABN AMRO Capital USA LLC, in its capacity as
mandated lead arranger.

 

“Margin” means 3.25% per annum.

 

“Margin Stock” means margin stock within the meaning of Regulation T, Regulation
U and Regulation X.

 

“Master Agreement” means the 1992 ISDA Master Agreement or 2002 ISDA Master
Agreement, in the form published by the International Swaps and Derivatives
Association, Inc., if any, between the Borrower and a Swap Bank, together with
any Schedule thereto, Credit Support Documents thereunder and Confirmations
thereunder, in each case, between the Borrower and such Swap Bank.

 

“Master Agreement Assignment” means, in relation to each Master Agreement
constituting Collateral, an assignment of such Master Agreement, in Agreed Form.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, or (b) a material adverse effect on (i) the
ability of the Borrower and its Subsidiaries taken as a whole to perform the
Obligations, (ii) the legality, validity, binding effect or enforceability
against any Obligor or ISOC of the Loan Documents to which it is a party or
(iii) the rights, remedies and benefits available to, or conferred upon, the
Facility Agent or any Lender under any Loan Documents.

 

“Maturity Date” means the date falling on the earlier of five (5) years after
(i) May 28, 2018 and (ii) the Drawdown Date.

 

“Maximum Rate” has the meaning specified in Section 11.14.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, during the preceding five plan years has
made or been obligated to make contributions, or has any liability.

 

“Multiple Employer Plan” means a Plan with respect to which the Borrower or any
ERISA Affiliate is a contributing sponsor, and that has two or more contributing
sponsors at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.02 and (b) has been approved
by the Required Lenders.

 

 [Signature Page – Credit Agreement]
17 

 

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note executed by the Borrower in favor of a Lender in
accordance with Section 2.11(b).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or any
Secured Swap Contract or otherwise with respect to the Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by the Borrower under any
Loan Document, (b) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that the Facility Agent or any Lender, in each
case in its sole discretion, may elect to pay or advance on behalf of the
Borrower in accordance with this Agreement or any other Loan Document, and (c)
obligations under a Secured Swap Contract.

 

“Obligor Materials” has the meaning specified in Section 11.01(e).

 

“Obligors” means, collectively, the Borrower and the Guarantors, and “Obligor”
means any of them as the context may require.

 

“Operating Expenses” means expenses properly and reasonably incurred by the
Borrower or the Upstream Guarantor in connection with the operation, management,
employment, maintenance, repair, drydocking, crewing, victualing and insurance
of the Vessel and any pooling expenses of the Vessel or voyage expenses of the
Vessel, including bunker and lubricating oil expenses, port fees, agents fees
and commissions, cargo loading and unloading expenses, canal charges and any
additional insurance cover.

 

“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating or limited liability agreement and (c) as to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or having sold or assigned an interest in any portion of the Loan
or any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

 

 [Signature Page – Credit Agreement]
18 

 

 

“Parallel Liability” means the Borrower’s undertaking pursuant to Section 8.12.

 

“Parent” means International Seaways, Inc., a corporation incorporated and
existing under the laws of the Republic of the Marshall Islands.

 

“Participant” has the meaning specified in Section 11.04(d).

 

“Participant Register” has the meaning specified in Section 11.04(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part 1 of the Pensions Act 2004.

 

“Permitted Lien” has the meaning specified in Section 6.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pertinent Jurisdiction” means, in relation to a Person:

 

(a)          the jurisdiction under the laws of which the Person is incorporated
or formed;

 

(b)          a jurisdiction in which the Person has the center of its main
interests or in which the Person’s central management and control is or has
recently been exercised;

 

(c)          a jurisdiction in which the overall net income of the Person is
subject to corporation tax, income tax or any similar tax;

 

 [Signature Page – Credit Agreement]
19 

 

 

(d)          a jurisdiction in which assets of the Person (other than securities
issued by, or loans to, related Persons) having a substantial value are
situated, in which the Person maintains a branch or permanent place of business,
or in which a Lien created by the Person must or should be registered in order
to ensure its validity or priority; or

 

(e)          a jurisdiction the courts of which have jurisdiction to make a
winding up, administration or similar order in relation to the Person whether as
a main or territorial or ancillary proceeding or which would have such
jurisdiction if their assistance were requested by the courts of a country
referred to in paragraphs (a) or (b) above.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any Subsidiary, or any such
plan to which the Borrower or any Subsidiary is required to contribute on behalf
of any of its employees or with respect to which the Borrower has any liability.

 

“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.

 

“Prepayment Notice” means a notice by the Borrower to prepay all or any portion
of the Loan, which shall be in such form as the Facility Agent may approve.

 

“Prohibited Person” means a person:

 

(a)          listed on or owned or controlled by a person listed on any
Sanctions List;

 

(b)          located in, organized under the laws of or owned or controlled by,
or acting on behalf of, a person located in or organised under the laws of a
country or territory which is a subject of country-wide or territory-wide
Sanctions (including, without limitation, at the date of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria); or

 

(c)          otherwise a subject of Sanctions.

 

“Public Lender” has the meaning specified in Section 11.01(e).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quotation Day” shall mean, in relation to any period for which an interest rate
is to be determined, two Business Days in New York, before the first day of that
period.

 

“Recipient” means (a) the Facility Agent, or (b) any Lender, as applicable.

 

“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Facility Agent at its request
by the Reference Banks in relation to LIBOR, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank eurodollar market, in
the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market size
in that currency and for that period.

 

 [Signature Page – Credit Agreement]
20 

 

 

“Reference Banks” shall mean, such consenting money center banks that are
leading international banks and are not affiliated with the Facility Agent as
may be appointed by the Facility Agent to act in such capacity in consultation
with the Borrower from time to time.

 

“Register” has the meaning specified in Section 11.04(c).

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Date” has the meaning specified in Section 2.07(b)(iii).

 

“Removal Effective Date” has the meaning specified in Section 10.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least sixty-six and two-thirds percent (66 2/3%) of the Total
Credit Exposures of all Lenders. The Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Requisition” means: (a) any expropriation, confiscation, requisition or
acquisition of the Vessel, whether for full consideration, a consideration less
than its proper value, a nominal consideration or without any consideration,
which is effected by any government or official authority or by any person or
persons claiming to be or to represent a government or official authority
(excluding a requisition for hire for a fixed period not exceeding one year
without any right to an extension) unless it is within 30 days redelivered to
the full control of the Upstream Guarantor; and (b) any capture or seizure of
the Vessel (including any hijacking or theft) unless it is within 30 days
redelivered to the full control of the Upstream Guarantor.

 

“Requisition Compensation” includes all compensation or other moneys payable by
reason of any Requisition.

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Responsible Officer” means (a) the chief executive officer, president, senior
vice president, vice president or a Financial Officer of the relevant Obligor,
(b) solely for purposes of the delivery of incumbency certificates and certified
Organizational Documents and resolutions pursuant to Section 4.01(a), any
officer of the relevant Obligor and (c) solely for purposes of the Borrowing
Request, prepayment notices and notices for Commitment terminations or
reductions given pursuant to Article II, any officer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
relevant Obligor shall be conclusively presumed to have been authorized by all
necessary corporate, partnership or other action on the part of the relevant
Obligor and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the relevant Obligor.

 

 [Signature Page – Credit Agreement]
21 

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).

 

“Sanctions” means any trade, economic or financial sanctions laws, regulations,
embargoes, restrictive measures or other sanctions administered, enacted or
enforced by a Sanctions Authority.

 

“Sanctions Authority” means:

 

(a)          the Security Council of the United Nations;

 

(b)          the United States;

 

(c)          the United Kingdom;

 

(d)          the European Union;

 

(e)          any member state of the European Union (including, without
limitation, The Netherlands);

 

(f)           any country in which any Obligor is organized, resident or
conducts business; and

 

(g)          the governments and official institutions or agencies of any of
paragraphs (a) through (f) above, including without limitation the U.S. Office
of Foreign Assets Control, the U.S. Department of State and Her Majesty's
Treasury.

 

“Sanctions Event” has the meaning specified in Section 5.36.

 

“Sanctions List” means the Specially Designated Nationals and Blocked Persons
list maintained by the U.S. Office of Foreign Assets Control, the Consolidated
List of Financial Sanctions Targets maintained by Her Majesty’s Treasury, or any
similar list maintained by, or public announcement of a Sanctions designation
made by, a Sanctions Authority, each as amended, supplemented or substituted
from time to time.

 

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of that rate) for Dollars and the relevant period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of Bloomberg or the Thomson Reuters screen (or any
replacement page which displays that rate) or on the appropriate page of such
other information service that publishes that page from time to time in place of
such pages. If the agreed pages are replaced or service ceases to be available,
the Facility Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Lenders.

 

 [Signature Page – Credit Agreement]
22 

 

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Swap Contract” means a Swap Contract between the Borrower and a Swap
Bank.

 

“Security Documents” means, collectively: (a) any Charter Assignment (as
applicable), (b) any Account Pledge, (c) any Assignment of Earnings, (d) any
Assignment of Insurances, (e) any Manager’s Undertaking, (f) any Master
Agreement Assignment (as applicable), (g) any Share Pledge, (h) any
Subordination Agreement (as applicable), (i) any Vessel Mortgage, and (j) and
each other security document or pledge agreement delivered in accordance with
applicable local Laws to grant a valid, enforceable, perfected security interest
(with the priority required under the Loan Documents) in any property as
Collateral for the Obligations, and all UCC or other financing statements or
instruments of perfection required with respect thereto.

 

“Security Party” means the Obligors and any other Person (except a Finance Party
and an Approved Manager which is not an Affiliate of the Borrower or the
Guarantors) who, as a surety, guarantor, mortgagor, assignor or pledgor, as a
party to any subordination or priorities arrangement, or in any similar
capacity, executes a Loan Document.

 

“Security Trustee” means ABN AMRO Capital USA LLC, in its capacity as security
trustee pursuant to Section 10.01(b) and under any of the Loan Documents, or any
successor security trustee.

 

“Share Pledge” means (a) the ISOC Share Pledge and (b) the Borrower Share
Pledge, or either of them.

 

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Loan Party” means any Security Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 8.11).

 

“Springing Maturity Date” means the date falling three (3) months before the
Term Loan Maturity Date (as defined in the Term Loan B) with respect to the
Initial Term Loans (as defined in the Term Loan B); provided that if such date
is not a Business Day, the Springing Maturity Date shall be deemed to be the
next succeeding Business Day.

 

“Structuring and Agency Fee Letter” means the letter agreement, dated June 7,
2018, between the Borrower and the Facility Agent, as may be amended, restated,
modified or supplemented from time to time, in respect of (a) the structuring
fees to be paid by the Borrower to the Facility Agent for distribution the the
Bookrunner and (b) the agency fees to be paid by the Borrower to the Facility
Agent.

 

 [Signature Page – Credit Agreement]
23 

 

 

“Subordinated Debt” has the meaning specified in Section 5.30.

 

“Subordination Agreement” has the meaning specified in Section 5.30.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Bank” means any Person that is a Lender or Finance Party or any Affiliate
of a Lender or Finance Party at the time it enters into any Secured Swap
Contract with the Borrower (or at the time a Secured Swap Contract is assigned
to such Person), including those initially listed in Schedule I, Part B hereto,
in its capacity as a party to a Secured Swap Contract.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any Master Agreement, including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act;

 

“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the relevant Swap Bank in
accordance with its customary practices.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

 [Signature Page – Credit Agreement]
24 

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan B” means the credit agreement dated as of June 22, 2017 (as amended,
amended and restated or otherwise modified from time to time), made by, among
others, ISOC, as administrative borrower, OIN Delaware LLC, as co-borrower, the
Parent, as holdings, the guarantors from time to time party thereto, Jefferies
Finance LLC, as administrative agent and collateral agent, and Skandinaviska
Enskilda Banken AB (publ), as swingline lender and issuing bank, in an aggregate
principal amount of up to $600,000,000.

 

“Term Loan B Liens” means Liens relating to the Vessel and its earnings,
insurances and charter, in each case, in connection with the Term Loan B,
existing on the Closing Date and to be discharged prior to or simultaneous with
the Borrowing.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and the aggregate principal amount of the outstanding portion of the
Loan of such Lender at such time.

 

“Total Commitments” means up to the lower of (i) 55% of the Fair Market Value of
the Vessel on the Closing Date and (ii) the aggregate of the Commitments, being
a maximum of $29,150,000 on the Closing Date.

 

“Total Loss” means: (a) actual, constructive, compromised, agreed or arranged
total loss of the Vessel; or (b) any Requisition of the Vessel.

 

“Total Loss Date” means, in relation to the Total Loss of the Vessel: (a) in the
case of an actual loss of the Vessel, the date on which it occurred or, if that
is unknown, the date when the Vessel was last heard of; (b) in the case of a
constructive, compromised, agreed or arranged total loss of the Vessel, the
earlier of: (i) the date on which a notice of abandonment is given to the
insurers; and (ii) the date of any compromise, arrangement or agreement made by
or on behalf of the Borrower and/or the Upstream Guarantor who owns the Vessel
with the Vessel’s insurers in which the insurers agree to treat the Vessel as a
total loss; and (c) in the case of any other type of Total Loss, the date (or
the most likely date) on which it appears to the Facility Agent acting
reasonably that the event constituting the total loss occurred.

 

“United States” and “U.S.” mean the United States of America.

 

“Upfront Fee Letter” means the letter agreement, dated June 7, 2018, between the
Borrower and the Facility Agent, as may be amended, restated, modified or
supplemented from time to time, in respect of the upfront fees to be paid by the
Borrower to the Facility Agent for distribution among the Lenders.

 

“Upstream Guarantor” means Second Katsura Tanker Corporation, a corporation
incorporated and existing under the laws of the Republic of the Marshall
Islands.

 

“U.S. Borrower” means the Borrower if it is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

 [Signature Page – Credit Agreement]
25 

 

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.16(g)(ii)(B)(3).

 

“Vessel Mortgage” means, in relation to the Vessel, the first priority or first
preferred mortgage on the Vessel, in substantially the form of Exhibit L, or any
other form approved by the Facility Agent.

 

“Vessel” means the vessel identified in Schedule IV.

 

“Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by Applicable Law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.

 

“Withholding Agent” means the Borrower and the Facility Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02        Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

1.03Accounting Terms; Changes in GAAP.

 

(a)          Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall be construed in
conformity with GAAP. Financial statements and other information required to be
delivered by the Borrower to the Lenders pursuant to Sections 5.01(a), 5.01(b)
and 5.01(c) shall be prepared in accordance with GAAP as in effect at the time
of such preparation. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at one hundred percent (100%) of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

 [Signature Page – Credit Agreement]
26 

 

 

(b)          Changes in GAAP. If the Borrower notifies the Facility Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Facility Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

1.04       Rates. The Facility Agent does not warrant, nor accept
responsibility, nor shall the Facility Agent have any liability with respect to
the administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any comparable or successor rate
thereto.

 

ARTICLE II

COMMITMENTS

 

2.01       Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make the Loan to the Borrower in one (1)
Borrowing on any Business Day during the Availability Period in an aggregate
principal amount not to exceed such Lender’s Commitment; provided however that
after giving effect to the Loan the total amount of the Loan made shall not
exceed the Total Commitments. The Borrowing shall be applied to finance,
refinance or reimburse a part of the acquisition cost (including through the
payment of distributions to the Parent) of the Vessel and for general corporate
purposes. Any amounts repaid, prepaid or cancelled may not be reborrowed.

 

2.02       Loan and Borrowing.

 

(a)          The Loan shall be made in one (1) Borrowing (as described in
Section 2.01 above) ratably by the Lenders in accordance with their respective
Commitments.

 

2.03       Borrowing.

 

(a)          Notice by Borrower. The Borrowing shall be made upon the Borrower’s
irrevocable notice to the Facility Agent which may be given by a Borrowing
Request. The Borrowing Request must be received by the Facility Agent not later
than 11:00 a.m. (New York City time) three (3) Business Days prior to the
requested date of the Borrowing.

 

(b)          Content of Borrowing Request. The Borrowing Request for the
Borrowing pursuant to this Section shall specify the following information: (i) 
the aggregate amount of the requested Borrowing; (ii) the date of the requested
Borrowing (which shall be a Business Day); (iii) the Interest Period therefor;
and (iv) the location and number of the Borrower’s account, or such other
account as the Borrower may specify in the Borrowing Request, to which funds are
to be disbursed.

 

(c)          Notice by Facility Agent to Lenders. Promptly following receipt of
the Borrowing Request, the Facility Agent shall advise each Lender of the
details thereof and the amount of such Lender’s portion of the Loan to be made
as part of the requested Borrowing (which shall be the Applicable Percentage of
the amount specified in the Borrowing Request).

 

(d)          Failure to Elect. If no Interest Period is specified with respect
to the requested Borrowing, the Borrower shall be deemed to have selected an
Interest Period of three (3) months’ duration.

 

 [Signature Page – Credit Agreement]
27 

 

 

2.04       Funding of Borrowing.

 

(a)          Funding by Lenders. Each Lender shall make the amount of its
portion of the Loan available to the Facility Agent in immediately available
funds at the Facility Agent’s Office not later than 1:00 p.m. (New York time) on
the Business Day specified in the applicable Borrowing Request. Upon
satisfaction of the applicable conditions set forth in Article IV, the Facility
Agent shall make all funds so received available to the Borrower in like funds
as received by the Facility Agent either by (i) crediting the Borrower Operating
Account on the books of the Facility Agent with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with the instructions
provided to the Facility Agent by the Borrower.

 

(b)          Presumption by Facility Agent. Unless the Facility Agent shall have
received notice from a Lender, prior to the proposed date of the Borrowing that
such Lender will not make available to the Facility Agent such Lender’s share of
the Borrowing, the Facility Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.04(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Facility Agent, then the applicable Lender
and the Borrower severally agree to pay to the Facility Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Facility Agent, at (i) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Facility Agent in accordance with banking industry rules
on interbank compensation, and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to the respective Borrowing, as
determined pursuant to Section 2.09. If the Borrower and such Lender shall pay
such interest to the Facility Agent for the same or an overlapping period, the
Facility Agent shall promptly remit to the Borrower the amount of such interest
paid by the Borrower for such period. If such Lender pays its share of the
Borrowing to the Facility Agent, then the amount so paid shall constitute such
Lender’s portion of the Loan included in the Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Facility Agent.

 

(c)          Disbursement of Borrowing to Third Party. To the extent requested
in writing by the Borrower, the payment by the Facility Agent to a Person other
than the Borrower shall constitute the making of the relevant Borrowing and the
Borrower shall at that time become indebted, as principal and direct obligor, to
each Lender in an amount equal to that Lender’s participation in that Borrowing.

 

2.05         Interest Periods. The Loan comprising the Borrowing initially shall
be specified in the Borrowing Request and shall have the Interest Period
specified in the Borrowing Request. The first Interest Period for the Borrowing
shall commence on the date of the Borrowing and shall end on the numerically
corresponding day in the calendar month that is three (3) months thereafter or
any other period agreed between the Borrower and Lenders, as specified in the
Borrowing Request. Thereafter, the duration of each Interest Period shall be (a)
three (3) months or (b) such other period as the Borrower may propose, upon
notice received by the Facility Agent not later than 11:00 a.m. (New York City
time) three (3) Business Days prior to the first day of such Interest Period,
and as the Facility Agent may, with the authorization of all the Lenders, agree
with the Borrower; provided, however, (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period; and
(iii) any Interest Period selection made by the Borrower shall be irrevocable,
and if the Borrower fails to select an Interest Period in accordance with this
Section 2.05, then, subject to the above proviso, the Borrower shall be deemed
to have selected an Interest Period of three months.

 

 [Signature Page – Credit Agreement]
28 

 

 

2.06       Repayment.

 

(a)          Amounts. The Borrower shall repay the principal amount of the
Borrowing by:

 

(i)          equal consecutive quarterly principal repayment installments of an
amount equal to $890,000; and

 

(ii)         a final balloon payment (the “Balloon Installment”) in an amount
equal to the outstanding principal amount of the Borrowing and any other amounts
outstanding on the Maturity Date;

 

provided that if the Borrowing is made in a principal amount of less than
$29,150,000, then the quarterly repayment installments and the Balloon
Installment for the Borrowing specified in this Section 2.06(a) shall be reduced
pro rata by the undrawn amount.

 

(b)          Repayment Dates. Each quarterly principal repayment installment in
respect of the Borrowing shall be repaid (i) commencing on the First Repayment
Date and (ii) every three (3) months thereafter commencing on the date which is
three (3) months after the First Repayment Date, provided that the Balloon
Installment in respect of the Borrowing shall be repaid on the Maturity Date.

 

(c)          Maturity Date. On the Maturity Date, the Borrower shall
additionally pay to the Facility Agent for the account of the Finance Parties
all other sums then accrued and owing under any Loan Document and any Secured
Swap Contract.

 

2.07       Prepayments.

 

(a)          Optional Prepayments. The Borrower may, upon notice to the Facility
Agent, at any time and from time to time prepay the Borrowing in whole or in
part without premium or penalty, except for payments owed pursuant to Section
2.10(c), subject to the requirements of this Section.

 

(i)          Notices. Each such notice pursuant to this Section shall be in the
form of a written Prepayment Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, and must be received by the Facility Agent
not later than 11:00 a.m. (New York City time) five (5) Business Days before the
date of prepayment. Each Prepayment Notice shall specify (x) the prepayment date
and (y) the principal amount of the Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to the Borrowing, the
Facility Agent shall advise the applicable Lenders of the contents thereof. Each
Prepayment Notice shall be irrevocable.

 

(ii)         Amounts. Each partial prepayment shall be in an aggregate principal
amount of at least $1,000,000. Any amounts prepaid may not be reborrowed.

 

(b)          Mandatory Prepayments.

 

(i)          If the Vessel is sold or becomes a Total Loss, the Borrower shall
on the Relevant Date prepay the amount of the Borrowing outstanding at such time
in full.

 

 [Signature Page – Credit Agreement]
29 

 

 

(ii)         If a Change of Control occurs in respect of the Borrower, the
Upstream Guarantor or the Parent, the Borrower shall on the Relevant Date prepay
the amount of the Borrowing outstanding at such time in full.

 

(iii)        The Borrower shall on the Springing Maturity Date prepay the amount
of the Borrowing outstanding at such time in full and shall additionally pay to
the Facility Agent for the account of the Finance Parties all other sums then
accrued and owing under any Loan Document and any Secured Swap Contract;
provided, however, that no prepayment pursuant to this Section 2.07(b)(iii)
shall be required if (1) the Initial Term Loans (as defined in the Term Loan B)
are refinanced or otherwise prepaid before the Springing Maturity Date or (2)
the Springing Maturity Date shall fall on or after the Maturity Date.

 

(iv)         In this Section 2.07(b), “Relevant Date” means: (1) in the case of
a sale of the Vessel, on the date on which the sale is completed by delivery of
the Vessel to its buyer, (2) in the case of a Total Loss of the Vessel, on the
earlier of: (x) the date falling 180 days after the Total Loss Date, and (y) the
date of receipt by the Security Trustee of the Requisition Compensation or
proceeds of insurance relating to such Total Loss and (3) in the case of a
Change of Control, the date such Change of Control occurs.

 

(c)          Application.

 

(i)          Each prepayment of the Borrowing pursuant to Section 2.07(a) shall
be applied pro rata to the repayment installments (including the Balloon
Installment) for the Borrowing specified in Section 2.06.

 

(ii)         Each prepayment made to satisfy Section 5.04 shall be applied
against the repayment installments specified in Section 2.06(a) in inverse order
of maturity starting with the Balloon Installment.

 

(iii)        Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.09, together with any additional amounts required pursuant
to Section 2.14; provided, however, that with respect to prepayment under
Section 2.07(b)(iii), no additional amounts shall be required to be paid
pursuant to Section 2.14(a).

 

2.08       Cancellation of Commitments. Any unused portion of the Commitments
shall be cancelled by the Facility Agent without further notice to the Borrower.
Any amounts cancelled may not be reinstated.

 

2.09       Interest.

 

(a)          Interest Rate. The Loan or any part of the Loan shall bear interest
at a rate per annum equal to the sum of the aggregate of the Margin plus LIBOR
for the relevant Interest Period as in effect from time to time.

 

(b)          Default Interest. Notwithstanding the foregoing, (i) upon the
occurrence and during the continuance of any Event of Default under Section
9.01(a), (b), (g) or (h), the Loan shall bear interest, after as well as before
judgment, at a rate per annum equal to the applicable Default Rate, and (ii)
without duplication of any amounts payable pursuant to preceding clause (i),
overdue principal and, to the extent permitted by applicable law, overdue
interest, in respect of the Loan shall bear interest, after as well as before
judgment, at a rate per annum equal to the applicable Default Rate from time to
time.

 

 [Signature Page – Credit Agreement]
30 

 

 

(c)          Payment Dates. Accrued interest on the Loan shall be payable on the
last day of each Interest Period applicable thereto and at such other times as
may be specified herein; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of the Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment. If an Interest Period is longer than three (3) months, the Borrower
shall also pay interest then accrued on the Loan or the relevant part of the
Loan on the dates falling at three-month intervals after the first day of the
Interest Period.

 

(d)          Interest Computation. All interest hereunder shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

2.10       Fees.

 

(a)          Upfront Fees. The Borrower agrees to pay to the Facility Agent, for
distribution among the Lenders, upfront fees as set forth in the Upfront Fee
Letter.

 

(b)          Structuring Fees and Agency Fees. The Borrower agrees to pay to the
Facility Agent (i) structuring fees for distribution to the Bookrunner and (ii)
agency fees, in each case as set forth in the Structuring and Agency Fee Letter.

 

(c)          Prepayment Fees. Upon voluntary prepayment of the Loan (or any part
thereof) pursuant to Section 2.07(a) after the Closing Date but prior to the
date which is the first anniversary thereof, the Borrower agrees to pay to the
Facility Agent for distribution among the Lenders a prepayment fee at a rate
equal to 1.00% of the amount voluntarily prepaid. From the date which is the
first anniversary of the Closing Date and at all times thereafter, no prepayment
fee shall be payable by the Borrower for any amount voluntarily prepaid.

 

2.11       Evidence of Debt.

 

(a)          Maintenance of Records. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from the Loan made by such Lender. The Facility Agent
shall maintain the Register in accordance with Section 11.04(c). The entries
made in the records maintained pursuant to this paragraph (a) shall be prima
facie evidence absent manifest error of the existence and amounts of the
obligations recorded therein. Any failure of any Lender or the Facility Agent to
maintain such records or make any entry therein or any error therein shall not
in any manner affect the obligations of the Borrower under this Agreement and
the other Loan Documents. In the event of any conflict between the records
maintained by any Lender and the records maintained by the Facility Agent in
such matters, the records of the Facility Agent shall control in the absence of
manifest error.

 

(b)          Promissory Notes. Upon the request of any Lender made through the
Facility Agent, the Borrower shall prepare, execute and deliver in favor of such
Lender a promissory note to such Lender in the form of Exhibit M, or any other
form approved by the Facility Agent, which shall evidence such Lender’s portion
of the Loan in addition to such records required under Section 2.11(a).

 

 [Signature Page – Credit Agreement]
31 

 

 

2.12       Payments Generally; Several Obligations of Lenders and Swap Banks.

 

(a)          Payments by Borrower. All payments to be made by the Borrower
hereunder and the other Loan Documents shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all such payments shall be made to the
Facility Agent, for the account of the respective Lenders to which such payment
is owed, at the Facility Agent’s Office in immediately available funds not later
than 12:00 noon (New York City time) on the date specified herein. All amounts
received by the Facility Agent after such time on any date shall be deemed to
have been received on the next succeeding Business Day and any applicable
interest or fees shall continue to accrue. The Facility Agent will promptly
distribute to each Lender its ratable share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s applicable lending office (or otherwise distribute such payment in
like funds as received to the Person or Persons entitled thereto as provided
herein). If any payment to be made by the Borrower shall fall due on a day that
is not a Business Day, payment shall be made on the next succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such next succeeding Business Day would fall
after the Maturity Date, payment shall be made on the immediately preceding
Business Day. Except as otherwise expressly provided herein, all payments
hereunder or under any other Loan Document shall be made in Dollars.

 

(b)          Application of Insufficient Payments. Subject to Section 7.02, if
at any time insufficient funds are received by and available to the Facility
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied (i) first, to pay interest, fees
and other amounts then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

(c)          Presumptions by Facility Agent. Unless the Facility Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Facility Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Facility Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, as the case may be, severally agrees to repay
to the Facility Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Facility
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Facility Agent in accordance with banking industry rules on interbank
compensation.

 

(d)          Deductions by Facility Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section  2.04(b), 2.13 or
11.03(c), then the Facility Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Facility Agent for the account of such Lender for the benefit of the Facility
Agent, as applicable, to satisfy such Lender’s obligations to the Facility Agent
until all such unsatisfied obligations are fully paid or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the Facility
Agent in its discretion.

 

(e)          Several Obligations of Lenders and Swap Banks. The obligations of
the Lenders hereunder to make the Loan, to fund participations in the Loan and
to make payments pursuant to Section 11.03(c) are several and not joint. The
failure of any Lender to make any portion of the Loan or to fund any such
participation or to make any such payment on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its portion of the Loan, to purchase its participations or to make its
payment under Section 11.03(c). The obligations of the Swap Banks hereunder and
under the Swap Contracts are several and not joint.

 

 [Signature Page – Credit Agreement]
32 

 

 

2.13       Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its portion of the Loan or participations in the Loan
or other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its portion of the Loan or participations
in the Loan and accrued interest thereon or other such obligations greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Facility Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loan and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective portions of the Loan and participations in
the Loan and other amounts owing them; provided that:

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)         the provisions of this Section 2.13 shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of the Loan to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14       Compensation for Losses. In the event of (a) the payment of any
principal of the Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b)  the
failure to borrow, continue or prepay on the date specified in any notice
delivered pursuant hereto or (c ) the assignment of the Loan or any part thereof
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
the Loan had such event not occurred, at the interest rate that would have been
applicable to the Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow or continue, for the period that would have been the Interest Period
for the Loan), over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate that such Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

2.15       Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

 [Signature Page – Credit Agreement]
33 

 

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
portions of the Loan made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any portion of the Loan or of maintaining its obligation to make any
such portion of the Loan, or to increase the cost to such Lender or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the portions of the Loan made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

2.16       Taxes.

 

(a)          Defined Terms. For purposes of this Section, the term “Applicable
Law” includes FATCA.

 

 [Signature Page – Credit Agreement]
34 

 

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or the Guarantors under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or the
Guarantors (as applicable) shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Facility Agent timely reimburse it for the payment of, any
Other Taxes.

 

(d)          Indemnification by Borrower. The Obligors shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Facility Agent), or by the Facility Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Facility Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Obligors have not already indemnified the Facility Agent for such Indemnified
Taxes and without limiting the obligation of the Obligors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.04(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Facility Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Facility Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Facility Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Facility Agent to such Lender from any
other source against any amount due to the Facility Agent under this
paragraph (e).

 

(f)           Evidence of Payments. As soon as practicable after any payment of
Taxes by an Obligor to a Governmental Authority pursuant to this Section 2.16,
such Obligor shall deliver to the Facility Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Facility Agent.

 

 [Signature Page – Credit Agreement]
35 

 

 

(g)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Facility Agent, at the time
or times reasonably requested by the Borrower or the Facility Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Facility Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Facility Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Facility Agent as will enable the Borrower or the Facility Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (g)(ii)(A),
(ii)(B) and (ii)(D) of this Section 2.16) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Facility Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Facility Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Facility Agent), whichever of
the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

 [Signature Page – Credit Agreement]
36 

 

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Facility Agent), executed
copies of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Facility Agent to determine the
withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Facility Agent as may
be necessary for the Borrower and the Facility Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 [Signature Page – Credit Agreement]
37 

 

 

(i)           Tax Returns. This Section 2.16 shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(j)           Survival. Each party's obligations under this Section 2.16 shall
survive the resignation or replacement of the Facility Agent or any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

2.17       Inability to Determine Rates. If, on or prior to the first day of any
Interest Period (an “Affected Interest Period”):

 

(a)          the Facility Agent determines (which determination shall be
conclusive and binding on the Borrower) that, by reason of circumstances
affecting the London interbank eurodollar market, LIBOR cannot be determined
pursuant to the definition thereof, or

 

(b)           a Lender or Lenders whose participations in the Loan or the
relevant part of the Loan exceed 50% of the Loan or the relevant part of the
Loan (the “Affected Lender”) determine that for any reason the cost to such
Lender or Lenders of funding the Loan or such part of the Loan from the London
interbank eurodollar market or, if cheaper, from whatever source it may
reasonably select would be in excess of LIBOR for the relevant Interest Period,

 

the Facility Agent will promptly so notify the Borrower and each Lender and the
rate of interest on the Affected Lender’s share of the Loan or the relevant part
of the Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

 

(i)          the Margin; and

 

(ii)         the rate notified to the Facility Agent by that Affected Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period to be that which expresses as a percentage rate
per annum the cost to the relevant Affected Lender of funding its participation
in the Loan or that part of the Loan from whatever source it may reasonably
select.

 

2.18       Illegality. Notwithstanding any other provision of this Agreement, if
the introduction of or any change in or in the interpretation of any Law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender to perform its obligations
hereunder to make the Loan or to fund or maintain the Loan or any portion
thereof hereunder, then, upon written notice by the Facility Agent to the
Borrower, the Facility Agent and the Borrower shall negotiate in good faith to
agree on terms for that Lender to continue the Loan or any portion thereof on a
basis which is not unlawful. If no agreement shall be reached between the
Borrower and the Facility Agent within a period which in the sole discretion of
the Facility Agent is reasonable (such period to be no less than thirty (30)
days), the Facility Agent shall be entitled to give notice to the Borrower that
the obligation of that Lender to make or maintain the Loan or any portion
thereof, as the case may be, shall be forthwith terminated and the amount of
that Lender’s Commitment shall be reduced accordingly, and thereupon the
aggregate outstanding principal amount of the Loan or any relevant portion
thereof, as the case may be, shall become due and payable in full, together with
accrued interest thereon and other sums payable hereunder, and such amounts as
the Borrower shall be obligated to reimburse that Lender pursuant to Section
11.03(b) if earlier prepayment is required by any Law, regulation and/or
regulatory requirement; provided, however, that, before making any such demand,
that Lender shall designate a different lending office for monitoring the Loan
if the making of such a designation would avoid the need for giving such notice
and demand and would not, in the judgment of that Lender, be otherwise
disadvantageous to that Lender.

 

 [Signature Page – Credit Agreement]
38 

 

 

2.19       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its portion of the Loan hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.16,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
paragraph (a) of this Section, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Facility Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or Section 2.16) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)          the Borrower shall have paid to the Facility Agent the assignment
fee (if any) specified in Section 11.04;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its portion of the Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.14 and Section 11.03(a))
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)         such assignment does not conflict with Applicable Law; and

 

(v)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

 [Signature Page – Credit Agreement]
39 

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Facility Agent may not be replaced hereunder except in accordance with
the terms of Section 10.06.

 

2.20       Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 11.02(b).

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Facility Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Facility Agent from a Defaulting
Lender pursuant to Section 11.08 shall be applied at such time or times as may
be determined by the Facility Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Facility Agent hereunder; second,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any portion of the Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Facility Agent; third, if so determined by the Facility Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to satisfy such Defaulting Lender’s potential future funding obligations with
respect to the Loan under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of the Loan in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such portions of the Loan
were made at a time when the relevant conditions set forth in Article IV were
satisfied or waived, such payment shall be applied solely to pay the portions of
the Loan of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any portions of the Loan of such Defaulting Lender
until such time as all portions of the Loan are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)        Commitment Fees. No Defaulting Lender shall be entitled to receive
any commitment fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

 [Signature Page – Credit Agreement]
40 

 

 

(b)          Defaulting Lender Cure. If the Borrower, the Facility Agent and
each Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Facility Agent will so notify the parties hereto, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein,
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loan of the other Lenders or take such other actions as the Facility
Agent may determine to be necessary to cause the Loan to be held pro rata by the
Lenders in accordance with the Commitments, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

(c)          Termination of Defaulting Lender. The Borrower may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five Business Days’ prior notice to the Facility Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.20(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Facility Agent or any Lender may have against such Defaulting
Lender.

 

2.21       Increases in Commitments.

 

(a)          Request for Increase. The Borrower may, by notice to the Facility
Agent (who shall promptly notify the Lenders), request up to six (6) increases
in the Commitments to finance the acquisition of one or more Additional Vessels
owned or to be owned by one or more Additional Guarantors (each such increase,
an “Incremental Commitment”); provided that such increases shall be in an
aggregate amount not exceeding an amount equal to the lesser of (i) $70,850,000
and (ii) fifty-five percent (55%) of the aggregate Fair Market Value of any
Additional Vessels to be financed by the Incremental Commitments; provided
further that  (A) such Incremental Commitments shall be uncommitted by the
Lenders and subject to the approval of each Lender that agrees to provide an
Incremental Commitment, (B) any such Incremental Commitment shall be subject to
(x) the prior written consent of each Lender that agrees to provide an
Incremental Commitment and (y) the entry into by the Borrower and the other
Security Parties of documentation amending and/or supplementing this Agreement
and the other Loan Documents as the Facility Agent may reasonably require, (C)
any such request may not be made on or after the date which is eighteen (18)
months after the Closing Date and (D) any such Incremental Commitment shall be
on terms and conditions substantially the same as this Agreement.

 

(b)          Incremental Lenders. An Incremental Commitment may be provided by
any existing Lender or other Person, in each case, that is an Eligible Assignee
(each such existing Lender or other Person that agrees to provide an Incremental
Commitment, an “Incremental Lender”); provided that each Incremental Lender
shall be subject to the consent of the Facility Agent (not to be unreasonably
withheld). Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to agree to increase its Commitment, or to provide an Incremental
Commitment, pursuant to this Section and any election to do so shall be in the
sole discretion of such Lender.

 

(c)          Terms of Incremental Commitments. The Facility Agent and the
Borrower shall determine the effective date for such increase pursuant to this
Section (an “Incremental Commitment Effective Date”) and, if applicable, the
final allocation of such increase among the Persons providing such increase.

 

 [Signature Page – Credit Agreement]
41 

 

 

In order to effect such increase, the Borrower, the Guarantors, the applicable
Incremental Lender(s) and the Facility Agent (but no other Lenders or Persons)
shall enter into one or more Joinder Agreements and/or such other documents as
the Facility Agent may reasonably require, each in form and substance reasonably
satisfactory to the Facility Agent, pursuant to which the applicable Incremental
Lender(s) will provide the Incremental Commitment(s).

 

Effective as of the applicable Incremental Commitment Effective Date, subject to
the terms and conditions set forth in this Section, each Incremental Commitment
shall be a Commitment (and not a separate facility hereunder), and each
Incremental Lender providing such Incremental Commitment shall be, and have all
the rights of, a Lender, for all purposes of this Agreement.

 

(d)          Conditions to Effectiveness. Notwithstanding the foregoing, any
increase in the Commitments pursuant to this Section shall not be effective with
respect to any Incremental Lender unless:

 

(i)          no Default or Event of Default shall have occurred and be
continuing on the Incremental Commitment Effective Date and after giving effect
to such increase;

 

(ii)         at least two valuations, each dated no more than 30 days prior to
the Incremental Commitment Effective Date, addressed to the Facility Agent (at
the expense of the Borrower) by Approved Brokers indicating the Fair Market
Value of the Vessel and each of the Additional Vessels to be financed by the
Incremental Commitment;

 

(iii)        the Facility Agent shall have received the documents described in
paragraphs (a) and (c) above; and

 

(iv)         the Facility Agent shall have received such legal opinions and
other documents reasonably requested by the Facility Agent in connection
therewith.

 

As of such Incremental Commitment Effective Date, upon the Facility Agent’s
receipt of the documents required by this paragraph (d), the Facility Agent
shall record the information contained in the applicable Joinder Agreement(s) in
the Register and give prompt notice of the increase in the Commitments to the
Borrower and the Lenders (including each Incremental Lender).

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loan, each of the Obligors, jointly and severally, represents and warrants to
each Finance Party as of the Closing Date, as of the Drawdown Date and on the
first day of each Interest Period (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):

 

3.01       Existence, Qualification and Power. Each Obligor (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party or any of the transactions contemplated
hereby and thereby, and (c) is duly qualified and in good standing as a foreign
company in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed,
except in each case referred to in clause (b)(i) or (c), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

 [Signature Page – Credit Agreement]
42 

 

 

3.02       Authorization; No Contravention. The execution, delivery and
performance by each Obligor of each Loan Document to which it is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of its Organizational Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien (except Permitted Liens) under, or require any payment to be made
under (i) any material Contractual Obligation to which such Obligor is a party
or affecting such Obligor or the properties of such Obligor or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Obligor or property belonging thereto is subject or
(c) violate any Law in any material respect.

 

3.03       Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Obligor of this Agreement or any other Loan Document to which it is
a party, except for (a) the filing of Uniform Commercial Code financing
statements or other similar filing or instruments under the laws of any
applicable jurisdiction, (b) the Vessel Mortgage recording requirements under
the relevant jurisdiction of the Vessel’s registration, (c) such approvals,
consents, exemptions, authorizations, actions, notices or filings that have been
duly obtained, taken or made and are in full force and effect and (d) such
approvals, consents, exemptions, authorizations, actions, notices or filings
that the failure of which to obtain or perform would not reasonably be expected
to have a Material Adverse Effect.

 

3.04       Execution and Delivery; Binding Effect. This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Obligor party thereto. Except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity, the Loan Documents to which each Obligor is a
party, constitute or, as the case may be, will constitute upon execution and
delivery (and, where applicable, registration as provided for in the Loan
Documents), such Obligor’s legal, valid and binding obligations enforceable
against it in accordance with their respective terms.

 

3.05       Financial Statements; No Material Adverse Effect.

 

(a)          Financial Statements. The Audited Financial Statements were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and fairly present
in all material respects the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein. The unaudited consolidated balance sheet of the Parent and its
Subsidiaries, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on September
30, 2017 were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
fairly present in all material respects the financial condition of the Parent
and its Subsidiaries, as of the date thereof and their results of operations and
cash flows for the period covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments.

 

(b)          No Material Adverse Change. Since December 31, 2017, there has been
no event or circumstance that, either individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect.

 

 [Signature Page – Credit Agreement]
43 

 

 

3.06       Litigation. Except as disclosed in the Parent’s Annual Report on Form
10-K filed with the SEC for the fiscal year ended December 31, 2017, there are
no actions, suits, proceedings, claims, disputes or, to the knowledge of the
Obligors, investigations pending or, to the knowledge of the Obligors,
threatened, at Law, in equity, in arbitration or before any Governmental
Authority, by or against any Obligor or any Subsidiary or against any of their
properties or revenues that (a) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect or (b) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby.

 

3.07       No Material Adverse Effect; No Default. No Obligor is in default
under or with respect to any Contractual Obligation that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, no Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

3.08       Property.

 

(a)          Ownership of Properties.

 

(i)          As of the Drawdown Date, neither the Borrower, the Upstream
Guarantor nor ISOC has created or is contractually bound to create any security
interest on or with respect to any of its assets, properties, rights or
revenues, in each case, constituting Collateral, except for Permitted Liens, and
except as provided in this Agreement neither the Borrower, the Upstream
Guarantor nor ISOC is restricted by contract, applicable law or regulation or
otherwise from creating security interests on any of its assets, properties,
rights or revenues, in each case, constituting Collateral.

 

(ii)         As of the Drawdown Date, each of the Borrower, the Upstream
Guarantor and ISOC has received all deeds, assignments, waivers, consents,
non-disturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions,
necessary to establish, protect and perfect its right, title and interest in and
to the Vessel (with respect to the Upstream Guarantor) and the other properties
and assets owned by it, in each case, constituting Collateral (or arrangements
for such recordings, filings and other actions acceptable to the Facility Agent
shall have been made).

 

(iii)        Without limiting the generality of Section 3.22 and paragraph (ii)
of this Section, at the time of the execution and delivery of each Security
Document: (a) the relevant Obligor or ISOC will have the right to create all the
security interests which that Security Document purports to create; and (b) no
third party will have any Liens (except for Permitted Liens) or any other
interest, right or claim over, in or in relation to any asset to which any such
Lien, by its terms, relates.

 

(b)          Intellectual Property. Except for those with respect to which the
failure to own or license could not reasonably be expected to have a Material
Adverse Effect, each Obligor owns or has the right to use all patents,
trademarks, permits, service marks, trade names, copyrights, franchises,
formulas, licenses and other rights with respect thereto, and have obtained
assignment of all licenses and other rights of whatsoever nature, that are
material to its business as currently contemplated without any conflict with the
rights of others.

 

 [Signature Page – Credit Agreement]
44 

 

 

3.09       Taxes.

 

(a)          The Obligors have each filed all Federal, state and other tax
returns and reports required to be filed by or on behalf of such Obligors, and
have paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves are being maintained in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)          No material claim for any tax has been asserted against any Obligor
by any taxing authority other than claims that are included in the liabilities
for taxes in the most recent balance sheet of such person or disclosed in the
notes thereto, if any.

 

(c)          The execution, delivery, filing and registration or recording (if
applicable) of the Loan Documents and the consummation of the transactions
contemplated thereby will not cause any of the Finance Parties to be required to
make any registration with, give any notice to, obtain any license, permit or
other authorization from, or file any declaration, return, report or other
document with any governmental authority in any Pertinent Jurisdiction.

 

(d)          No taxes are required by any governmental authority in any relevant
Pertinent Jurisdiction to be paid with respect to or in connection with the
execution, delivery, filing, recording, performance or enforcement of any Loan
Document other than (a) nominal documentary stamp taxes in connection with the
submission of any Loan Document to a court in any Pertinent Jurisdiction, (b)
court fees consequent upon litigation in any Pertinent Jurisdiction, and (c)
applicable mortgage recording fees in connection with the recording of the
Vessel Mortgage in accordance with the relevant Pertinent Jurisdiction of the
Vessel’s registration.

 

(e)          It is not necessary for the legality, validity, enforceability or
admissibility into evidence of this Agreement or any other Loan Document that
any stamp, registration or similar taxes be paid on or in relation to this
Agreement or any of the other Loan Documents.

 

(f)           Each of the Borrower and the Upstream Guarantor has been a
disregarded entity for federal income tax purposes since formation.

 

3.10       Disclosure. As of the Closing Date, each Obligor has disclosed to the
Facility Agent all agreements, instruments and corporate or other restrictions
to which such Obligor is subject, and all other matters known to it, that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The reports, financial statements, certificates and
other written information (other than projected or pro forma financial
information) furnished by or on behalf of any Obligor to the Facility Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation and delivery (it being understood that such projected information
may vary from actual results and that such variances may be material).

 

3.11       Compliance with Laws. Each of the Obligors is in compliance with the
requirements of all Laws (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to so comply, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

 [Signature Page – Credit Agreement]
45 

 

 

3.12       ERISA Compliance.

 

(a)          Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state Laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from Federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS, and, to the knowledge of the Obligors, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)          There are no pending or, to the knowledge of the Obligors,
threatened or contemplated claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Obligors, there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that,
either individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

 

(c)          No ERISA Event has occurred, and neither any Obligor nor any ERISA
Affiliate is aware of any fact, event or circumstance that, either individually
or in the aggregate, could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan.

 

(d)          The present value of all accrued benefits under each Pension Plan
(based on those assumptions used to fund such Pension Plan) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Pension Plan
allocable to such accrued benefits by a material amount. As of the most recent
valuation date for each Multiemployer Plan, the potential liability of any
Obligor or any ERISA Affiliate for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 or Section 4205 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, is zero.

 

(e)          To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure to
so comply could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary thereof has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan that
is funded, determined as of the end of the most recently ended fiscal year of
the Borrower or Subsidiary thereof, as applicable, on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan by a material amount, and for each Foreign
Plan that is not funded, the obligations of such Foreign Plan are properly
accrued.

 

3.13       Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, no Obligor (a) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (b) knows of any basis for
any permit, license or other approval required under any Environmental Law to be
revoked, canceled, limited, terminated, modified, appealed or otherwise
challenged, (c) has or could reasonably be expected to become subject to any
Environmental Liability, (d) has received notice of any claim, complaint,
proceeding, investigation or inquiry with respect to any Environmental Liability
(and no such claim, complaint, proceeding, investigation or inquiry is pending
or, to the knowledge of any Obligor, is threatened or contemplated) or (e) knows
of any facts, events or circumstances that could give rise to any basis for any
Environmental Liability of any Obligor.

 

 [Signature Page – Credit Agreement]
46 

 

 

3.14       Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of the Borrowing hereunder
will be used to buy or carry any Margin Stock. Following the application of the
proceeds of the Borrowing, not more than twenty-five percent (25%) of the value
of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) will be Margin Stock.

 

3.15       Investment Company, Public Utility. None of the Obligors is (a) an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended; or (b) a “public utility” within the
meaning of the United States Federal Power Act of 1920, as amended.

 

3.16       PATRIOT Act; Sanctions; Anti-Corruption.

 

(a)          PATRIOT Act. To the extent applicable, each of the Obligors is in
compliance in all material respects with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act.

 

(b)          Sanctioned Persons. None of the Obligors or any director, officer,
employee or, to the knowledge of the Borrower, agent of the Obligors or any
other Person acting on behalf of the Obligors is a Person that is, or is owned
or controlled by Persons that are: (A) the subject of Sanctions or (B) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions, including Crimea, Cuba, Iran, North Korea and Syria.

 

(c)          Anti-Corruption Laws. None of the Obligors or any director,
officer, employee or, to the knowledge of the Borrower, agent of the Obligors or
any other Person acting on behalf of the Obligors has taken any action, directly
or indirectly, that would result in a violation by such Person of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) or any other applicable anti-corruption law
(collectively, “Anti-Corruption Laws”). The Obligors have instituted and
maintain policies and procedures designed to ensure continued compliance by the
Obligors and their respective directors, officers, employees and agents with
Anti-Corruption Laws and Sanctions.

 

3.17       ISM Code and ISPS Code Compliance. The Upstream Guarantor has
obtained or will obtain or will cause to be obtained all necessary ISM Code
Documentation and ISPS Code Documentation in connection with the Vessel owned or
to be owned by it and the Vessel’s operation and will be or will cause the
Vessel and the Approved Manager to be in full compliance with the ISM Code and
the ISPS Code.

 

3.18       Solvency. The Obligors taken as a whole are Solvent.

 

3.19       Place of Business.

 

(a)          For the purposes of the Uniform Commercial Code only, each Obligor
has its chief executive office at c/o International Seaways Ship Management,
LLC, 600 Third Avenue, 39th Floor, New York, New York 10016.

 

 [Signature Page – Credit Agreement]
47 

 

 

(b)          From the date of its incorporation or formation, as the case may
be, until the date hereof, neither the Borrower nor any of the Guarantors has
conducted any business other than in connection with, or related to, the
acquisition and disposition, ownership, and operation of vessels.

 

3.20       Ownership.

 

(a)          All of the issued and outstanding Equity Interests of the Borrower
have been validly issued, are fully paid and non-assessable and free and clear
of all security interests (other than Permitted Liens) and are owned, directly
or indirectly, beneficially by the Parent. All of the issued and outstanding
Equity Interests of the Upstream Guarantor have been validly issued, are fully
paid and non-assessable and free and clear of all security interests (other than
Permitted Liens) and are owned beneficially and of record by the Borrower.

 

(b)          None of the Equity Interests of the Borrower or Upstream Guarantor
are subject to any existing option, warrant, call, right, commitment or other
agreement of any character to which the Borrower or Upstream Guarantor is a
party requiring, and there are no Equity Interests of the Borrower or Upstream
Guarantor outstanding which upon conversion or exchange would require, the
issuance, sale or transfer of any additional Equity Interests of the Borrower or
Upstream Guarantor or other Equity Interests convertible into, exchangeable for
or evidencing the right to subscribe for or purchase Equity Interests of the
Borrower or Upstream Guarantor.

 

3.21       Vessel. As of the Drawdown Date, the Vessel will be: (a) in the sole
and absolute ownership of the Upstream Guarantor and duly registered in the
Upstream Guarantor’s name under the law of the Approved Flag, unencumbered save
and except for the Vessel Mortgage thereon in favor of the Security Trustee
registered against it and Permitted Liens; (b) seaworthy for hull and machinery
insurance warranty purposes and in every way fit for its intended service; (c)
insured in accordance with the provisions of this Agreement and the requirements
hereof in respect of such insurances will have been complied with; (d) in class
in accordance with the provisions of this Agreement, free of any overdue
recommendations, and the requirements hereof in respect of such classification
will have been complied with; and (e) managed by an Approved Manager pursuant to
a technical or commercial management agreement. As of the Drawdown Date, the
Upstream Guarantor is qualified in all material respects to own, lease or
operate the Vessel under the laws of its jurisdiction of incorporation and the
law of the Approved Flag. As of the Drawdown Date, there is no pending or, to
the knowledge of any Obligor, threatened condemnation, confiscation,
requisition, purchase, seizure or forfeiture of, or any taking of title to, the
Vessel.

 

3.22       The Security Documents.

 

(a)          Subject to any applicable exceptions set forth herein, upon
execution and delivery of each Security Document, there will be created in favor
of the Facility Agent or, as the case may be, the Security Trustee, for the
benefit of the Finance Parties, a legal, valid and enforceable (except as such
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law)
Lien on, and security interest in, the Collateral described herein and therein
and (i) when all financing statements or the other filings in appropriate form
are filed and maintained in the appropriate offices as may be required under
applicable Laws and (ii) upon the taking of possession or control by the
Facility Agent or, as the case may be, the Security Trustee, of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which such possession or control shall be given to the Facility Agent
or, as the case may be, the Security Trustee, to the extent required by any
Security Document), the Liens created under such Security Document will
constitute a fully perfected Lien on all right, title and interest of the
applicable Obligors as of the date of execution of said Security Document, in
such Collateral, in each case prior and superior in right to any other Person,
other than with respect to Permitted Liens.

 

 [Signature Page – Credit Agreement]
48 

 

 

(b)          The Vessel Mortgage, upon execution and delivery thereof, will be
effective to create, in favor of the Security Trustee, for its benefit and the
benefit of the Finance Parties, a legal, valid and enforceable first priority or
first preferred ship mortgage Lien on the Vessel and the proceeds thereof,
subject only to Permitted Liens, and when the Vessel Mortgage is recorded or
registered in accordance with the laws of the jurisdiction of the relevant
Approved Flag, the Vessel Mortgage shall constitute a fully perfected first
priority or first preferred ship mortgage Lien on the Vessel, subject to no
Liens other than Permitted Liens.

 

3.23       Use of Proceeds. Each Obligor will use the proceeds of the Loan
solely for purposes set forth in the Preliminary Statements hereof. No part of
the proceeds of the Loan will be used, directly or, to the knowledge of the
Obligors, indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law.

 

3.24       Labor Matters. There are no strikes, lockouts or slowdowns against
any Obligor pending or, to the knowledge of the Obligors, threatened that have
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect. The hours worked by and payments made to employees of any Obligor have
not been in violation of the Fair Labor Standards Act of 1938, as amended, or
any other applicable Laws dealing with such matters in any manner that has
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect. All payments due from any Obligor, or for which any claim may be made
against any Obligor, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Obligor, except to the extent that the failure to do so has not
resulted in, and would not reasonably be expected to result in, a Material
Adverse Effect.

 

3.25       Threatened Withdrawal of Document of Compliance, Safety Management
Certificate or ISSC. As of the Drawdown Date, there is no actual or, to the
knowledge of the Obligors, threatened withdrawal of (a) the Document of
Compliance, (b) the Safety Management Certificate or (c) the ISSC, with respect
to the Vessel.

 

3.26       Discharge of Term Loan B Liens. As of the Drawdown Date and prior to
or simultaneous with the Borrowing, the Term Loan B Liens will be discharged.

 

3.27       No Upstream Guarantor Accounts; Vessel Amounts. The Upstream
Guarantor does not hold any account at any bank or financial institution. All
sums payable to the Upstream Guarantor in respect of the Vessel are paid into
the Borrower Operating Account.

 

3.28       Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

ARTICLE IV

CONDITIONS OF LENDING

 

4.01       Conditions Precedent to the Closing Date. The obligation of each
Lender to make the Loan is subject to the conditions precedent that, on or
before the Closing Date, the Facility Agent shall have received, in form and
substance satisfactory to the Facility Agent and each Lender (unless otherwise
specified):

 

 [Signature Page – Credit Agreement]
49 

 

 

(a)          certified copies of the resolutions of the boards of directors of
each of the Obligors (and the shareholders of the Upstream Guarantor) and ISOC
approving each Loan Document and each other document contemplated thereby to
which any Obligor or ISOC is or is to be a party, and of all documents
evidencing other necessary corporate or company action and governmental
approvals of each Obligor, if any, with respect to such Loan Documents and other
documents to which it is or is to be a party;

 

(b)          a certificate of an officer of each Obligor and ISOC certifying the
names and true signatures of the respective officers and directors of each
Obligor and ISOC and the names and true signatures of the respective
attorneys-in-fact of each Obligor and ISOC authorized to sign each Loan Document
and each other document contemplated thereby to which it is or is to be a party;

 

(c)          a copy of the Organizational Documents of each Obligor and ISOC and
each amendment thereto, certified (as of a date reasonably near the Closing
Date) by an officer of such Obligor and ISOC as being a true and correct copy
thereof;

 

(d)          an original or a certified copy of any power of attorney under
which any Loan Document is executed on behalf of an Obligor or ISOC;

 

(e)          a copy of a certificate of goodstanding of each Obligor and ISOC
dated as of a date reasonably near the Closing Date, certifying that such
Obligor and ISOC is duly incorporated and in good standing under the laws of its
jurisdiction of incorporation;

 

(f)           copies of all consents which an Obligor and ISOC requires to enter
into, or make any payment under any Loan Document, each certified as of a date
reasonably near the Closing Date by an authorized person of such party as being
a true and correct copy thereof, or certification by such authorized person that
no such consents are required;

 

(g)          such documentation and other evidence as is reasonably requested by
the Facility Agent or a Lender in order for each to carry out and be satisfied
with the results of all necessary “know your customer” or other checks which it
is required to carry out in relation to the transactions contemplated by this
Agreement and the other Loan Documents, including without limitation obtaining,
verifying and recording certain information and documentation that will allow
the Facility Agent and each of the Lenders to identify each Security Party in
accordance with the requirements of the PATRIOT Act;

 

(h)          a duly executed original of each Loan Document not otherwise
referred to in this Article IV in effect on the Closing Date, or any other
document in effect on the Closing Date required to be delivered by any such Loan
Document if not otherwise referred to in this Article IV;

 

(i)           at least five (5) days prior to the Closing Date, a Beneficial
Ownership Certification in relation to any Obligor that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation;

 

(j)           [reserved];

 

(k)          a satisfactory review by the Facility Agent’s counsel of the equity
structure of the Borrower and each Guarantor; and

 

(l)           such documents and evidence as any Lender shall reasonably
require, based on Applicable Law and such Lender’s own internal guidelines,
relating to such Lender’s knowledge of its customers.

 

 [Signature Page – Credit Agreement]
50 

 

 

4.02       Conditions Precedent to the Drawdown Date. The obligation of each
Lender to make the Loan is subject to the following conditions precedent having
been satisfied (or waived in writing by the Facility Agent with the written
consent of the Required Lenders) on or prior to the Drawdown Date:

 

(a)          the Facility Agent shall have received the Borrowing Request as
required by Section 2.03;

 

(b)          the Borrower shall have paid the fees, costs and expenses due and
payable pursuant to Section 2.10 and any other fees, costs and expenses due and
payable pursuant hereto;

 

(c)          the Facility Agent shall have received forecasts included in an
annual budget prepared by management of the Borrower pursuant to Section
5.01(d);

 

(d)          a favorable opinion of legal counsel for the Obligors and ISOC, in
respect of the Loan Documents (including, without limitation, the Vessel
Mortgage) executed in connection with the making of the Borrowing and as to such
other matters as the Facility Agent may reasonably request addressed to the
Facility Agent and all other Finance Parties in form and substance satisfactory
to the Facility Agent;

 

(e)          evidence that, if the tests set out in Article VII or Section 5.04
were applied immediately following the making of the Borrowing, the Borrower
would not be obliged to provide additional security or repay part of the Loan as
therein provided (determined on the basis of the most recent valuation for the
Vessel delivered pursuant to Section 5.03);

 

(f)           no Default shall have occurred and be continuing;

 

(g)          the representations and warranties contained in Article III shall
be true and correct in all material respects on and as of the Drawdown Date,
except to the extent that such representations and warranties specifically refer
to an earlier date;

 

(h)          the Facility Agent shall have received on or before the Borrowing,
a certificate of an officer of each Obligor and ISOC, in form and substance
reasonably satisfactory to the Facility Agent, dated as of the Drawdown Date
(the statements made in such certificate shall be true on and as of the Drawdown
Date), certifying that each document it is required to provide in connection
with the Borrowing is in full force and effect as at the Drawdown Date;

 

(i)           evidence that the Borrower has duly opened the Borrower Operating
Account, the Debt Service Reserve Account and the Dry Dock Reserve Account and
has delivered to the Facility Agent all resolutions, signature cards and other
documents or evidence required in connection with the opening, maintenance and
operation of such accounts with the Account Bank, and evidence that (i) the
Borrower Operating Account has been funded with $1,250,000 in respect of the
Vessel; (ii) the Debt Service Reserve Account has been funded with $2,500,000
and (iii) the Dry Dock Reserve Account has been funded with $1,260,000;

 

(j)           in accordance with Section 5.03, at least two valuations of the
Fair Market Value of the Vessel, paid for by the Borrower but addressed to the
Facility Agent and dated not more than 30 days before service of the Closing
Date;

 

(k)          to the extent required by any change in applicable law and
regulation or any changes in any Lender’s own internal guidelines since the date
on which the applicable documents and evidence were delivered to the Facility
Agent pursuant to Section 4.01(k), such further documents and evidence as the
Facility Agent shall reasonably require relating to each Lender’s knowledge of
its customers;

 

 [Signature Page – Credit Agreement]
51 

 

 

(l)           a copy of the bill of sale in respect of the Vessel, duly executed
by the relevant seller (certified by an officer of the Upstream Guarantor to be
a true, correct and complete copy thereof); and

 

(m)         if requested by a Lender, any Note, duly executed by the Borrower.

 

The making of the Borrowing hereunder shall be deemed to be a representation and
warranty by the Obligors on the Drawdown Date as to the facts specified in
clauses (e) and (f) of this Section 4.02.

 

4.03       Conditions Precedent Relating to the Vessel and Security. Without
prejudice to Sections 4.01 and 4.02, the obligation of each Lender to make the
Loan is subject to the following further conditions precedent having been
satisfied (or waived in writing by the Facility Agent with the written consent
of the Required Lenders) on or prior to the Drawdown Date: the Facility Agent
shall have received on or before the Drawdown Date the following, each dated as
of the Borrowing (unless otherwise specified), in form and substance reasonably
satisfactory to the Lenders (unless otherwise specified):

 

(a)          the Vessel Mortgage relating to the Vessel, duly executed by the
Upstream Guarantor;

 

(b)          the Assignment of Earnings relating to the Vessel, duly executed by
the Upstream Guarantor;

 

(c)          the Assignment of Insurances relating to the Vessel, duly executed
by the Upstream Guarantor, together with a signed notice of assignment,
substantially in the form attached thereto;

 

(d)          if applicable, a Charter Assignment relating to the Vessel, duly
executed by the Upstream Guarantor, together with a signed notice of assignment,
substantially in the form attached thereto;

 

(e)          Manager’s Undertakings relating to the Vessel, duly executed by
each Approved Manager (other than the Tankers International pool as commercial
manager) of the Vessel;

 

(f)           the Borrower Share Pledge and the ISOC Share Pledge, duly executed
by the Borrower and by ISOC respectively;

 

(g)          an Account Pledge, duly executed by the Borrower with respect to
the Borrower Operating Account, the Dry Dock Reserve Account and the Debt
Service Reserve Account;

 

(h)          if applicable, a Master Agreement Assignment, duly executed by the
Borrower;

 

(i)           evidence of insurance in respect of the Vessel naming the Facility
Agent as loss payee and, with respect to hull and machinery insurances, as
co-assured with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is required
pursuant to this Agreement and the Vessel Mortgage;

 

(j)           if applicable, any Subordination Agreements, duly executed by the
Borrower or the Upstream Guarantor;

 

 [Signature Page – Credit Agreement]
52 

 

 

(k)          the Letter of Undertaking relating to the Vessel, provided by the
relevant approved broker and with such approved insurance companies and/or
underwriters;

 

(l)           a favorable opinion from an independent insurance consultant
reasonably acceptable to the Facility Agent on such matters relating to the
insurances for the Vessel as the Facility Agent may reasonably require;

 

(m)         a Certificate of Ownership and Encumbrance (or equivalent) issued by
the maritime administrator for the Marshall Islands (or other relevant
authority) stating that the Vessel is owned by the Upstream Guarantor and that
there are on record no Liens on the Vessel except the Vessel Mortgage;

 

(n)          evidence of the completion of all other recordings and filings of,
or with respect to, the Security Documents executed in connection with the
making of the Borrowing that the Facility Agent may reasonably deem necessary or
desirable in order to perfect and protect the Liens created thereby, including
under the Uniform Commercial Code of New York or such other jurisdiction where
the relevant Guarantor or ISOC and/or any Collateral may be located;

 

(o)          a copy of a certificate duly issued by the Classification Society,
dated within seven (7) days of the Borrowing, to the effect that the Vessel has
received the highest classification and rating for vessels of the same age and
type, free of all overdue recommendations and overdue notations of the
Classification Society affecting class;

 

(p)          evidence that the Vessel will, as from the Drawdown Date, be
managed by an Approved Manager on terms reasonably acceptable to the Facility
Agent, together with copies of the Document of Compliance and Safety Management
Certificate issued pursuant to the ISM Code and the ISSC issued pursuant to the
ISPS Code in respect of the Vessel;

 

(q)          a copy of any charter for a term which exceeds, or by virtue of any
optional extensions may exceed, twelve (12) months to which the Vessel is
subject as of the Drawdown Date, and a copy of any pooling charter to which the
Vessel is subject as of the Drawdown Date, certified as of a date reasonably
near the Drawdown Date by an authorized person of the Upstream Guarantor as
being a true and correct copy thereof;

 

(r)           evidence that the Inventory of Hazardous Materials relating to the
Vessel is in place; and

 

(s)          such other certificates relating to the Vessel, or the operation
thereof, as may be reasonably requested by the Facility Agent.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full (other than contingent indemnification or reimbursement
obligations), the Borrower and each of the Guarantors, as the case may be,
covenants and agrees with each Finance Party that:

 

 [Signature Page – Credit Agreement]
53 

 

 

5.01       Financial Statements. The Borrower will furnish to the Facility
Agent:

 

(a)          as soon as available, and in any event (i) with respect to the
Parent and its Subsidiaries and ISOC and its Subsidiaries, within 90 days after
the end of each fiscal year (commencing with the fiscal year ending on December
31, 2018) and (ii) with respect to the Borrower and its Subsidiaries, within 120
days after the end of each fiscal year (commencing with the fiscal year ending
on December 31, 2018), a consolidated balance sheet of each of (x) the Parent
and its Subsidiaries, (y) ISOC and its Subsidiaries and (z) the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, (A) in the case of the Parent and its Subsidiaries and the
Borrower and its Subsidiaries, audited and accompanied by a report and opinion
of independent public accountants of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards (and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of such audit) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of each of the Parent and its Subsidiaries and the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (B) in the case of ISOC and its Subsidiaries, unaudited and
certified by a Financial Officer of ISOC as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of ISOC and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject only to normal year-end audit
adjustments and the absence of notes;

 

(b)          as soon as available, but in any event (i) with respect to the
Parent and its Subsidiaries and ISOC and its Subsidiaries, within 45 days after
the end of each of the first three fiscal quarters of each fiscal year
(commencing with the fiscal quarter ending on June 30, 2018), and (ii) with
respect to the Borrower and its Subsidiaries, within 60 days after the end of
each of the first three fiscal quarters of each fiscal year (commencing with the
fiscal quarter ending on June 30, 2018), a consolidated balance sheet of each of
(x) the Parent and its Subsidiaries, (y) ISOC and its Subsidiaries and (z) the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Parent’s, ISOC’s or the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
unaudited and certified by a Financial Officer of each of the Parent, ISOC and
the Borrower as fairly presenting in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of each of
the Parent and its Subsidiaries, ISOC and its Subsidiaries and the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject only to normal year-end audit adjustments and the absence of
notes;

 

(c)          as soon as available, but in any event (i) with respect to the
Parent and its Subsidiaries, within 30 days after the end of each fiscal month
(commencing with the fiscal month ending on June 30, 2018) and (ii) with respect
to the Borrower and its Subsidiaries, within 40 days after the end of each
fiscal month (commencing with the fiscal month ending on June 30, 2018), a
consolidated balance sheet of each of (x) the Parent and its Subsidiaries and
(y) the Borrower and its Subsidiaries as at the end of such fiscal month, the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal month and for the portion of the Parent’s or the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal month of the
previous fiscal year and the corresponding portion of the previous fiscal year,
unaudited and certified by a Financial Officer of each of the Parent and the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of each of the Parent
and its Subsidiaries and the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject only to normal
year-end audit adjustments and the absence of notes; and

 

 [Signature Page – Credit Agreement]
54 

 

 

(d)          as soon as available, but in any event (i) with respect to the
Parent and its Subsidiaries, within 45 days after the end of each fiscal year,
and (ii) with respect to the Borrower and its Subsidiaries, within 45 days after
the end of each fiscal year, forecasts contained in the budget prepared by
management of each of the Parent and its Subsidiaries and the Borrower and its
Subsidiaries and a summary of material assumptions used to prepare such
forecasts, in form reasonably satisfactory to the Facility Agent, including
projected statements of income or operations on a quarterly basis for such
fiscal year.

 

5.02       Certificates; Other Information. The Borrower will deliver to the
Facility Agent:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 5.01(a) and (b), a duly completed certificate signed by a
Responsible Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating (i) at the end of each fiscal
quarter, compliance with Article VII and (ii) at the end of the second and
fourth fiscal quarters of each fiscal year only, compliance with Section 5.04;

 

(b)          promptly after the furnishing thereof, copies of any material
request or notice received by the Borrower or the Upstream Guarantor, or any
statement or report furnished by the Borrower or the Upstream Guarantor to any
holder of debt securities of the Borrower or the Upstream Guarantor, pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished pursuant hereto;

 

(c)          promptly after following request therefor, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or the Upstream Guarantor, or any audit of any of them, as the Facility Agent or
any Lender (through the Facility Agent) may from time to time reasonably
request;

 

(d)          promptly following any request by the Security Trustee therefor,
with any information which the Security Trustee (or any such designated person)
reasonably requests for the purpose of: (i) obtaining or preparing any report
from an independent marine insurance broker as to the adequacy of the obligatory
insurances effected or proposed to be effected; and/or (ii) effecting,
maintaining or renewing any such insurances or dealing with or considering any
matters relating to any such insurances;

 

(e)          promptly following any request therefor, such other information
regarding: (i) the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of any Obligor,
(ii) the Vessel, its employment, position and engagements, Earnings, payments
and amounts due to its master and crew, expenses incurred, towages and salvages,
or its charter or management, or (iii) compliance with the terms of the Loan
Documents, as the Facility Agent, Security Trustee, or any Lender (through the
Facility Agent) may from time to time reasonably request.

 

 [Signature Page – Credit Agreement]
55 

 

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Facility Agent have access (whether a commercial, third-party website or whether
sponsored by the Facility Agent). The Facility Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such document to it and maintaining its copies of
such documents.

 

5.03       Vessel Valuations. The Borrower, at its expense, shall procure at
least two (but no more than three) written appraisal reports each to be made by
an Approved Broker, each dated no earlier than 30 days prior to its delivery to
the Facility Agent, permitting the calculation of the Fair Market Value of the
Vessel (a) for inclusion with the certificate required to be delivered under
Section 5.02(a) concurrent with the second and fourth quarterly financial
statements to be delivered under Section 5.01(b) and (b) on or before the date
on which the Borrower elects to increase the Commitments pursuant to Section
2.21(a); provided, however, that during the existence and continuance of an
Event of Default, the Security Trustee and the Facility Agent acting reasonably
may obtain an unlimited number of additional written appraisal reports to be
made by an Approved Broker at the Borrower’s expense in any 12-month period;

 

5.04       Vessel Value Maintenance. Each Obligor will ensure that the aggregate
Fair Market Value of the Vessel (plus the market value of any additional
security for the time being actually provided to the Lenders pursuant to this
Section 5.04) is at all times not less than one hundred fifty percent (150%) of
the aggregate outstanding principal amount of the Loan. If the Obligors at any
time shall not be in compliance with the preceding sentence, then within thirty
(30) days of being notified by the Facility Agent of such noncompliance (which
notification shall be conclusive and binding on the Obligors), the Obligors
shall (a) prepay (subject to, and in accordance with Section 2.07, provided,
however, no prepayment fee shall apply under Section 2.10) such part of the Loan
as will ensure compliance with this Section 5.04; or (b) provide the Security
Trustee with, or procure the provision to the Lenders of, such additional
security as shall in the opinion of the Required Lenders be adequate to make up
such deficiency, which additional security shall take such form, be constituted
by such documentation and be entered into between such parties as the Required
Lenders in their absolute discretion may approve or require (and, if the
Obligors do not make proposals reasonably satisfactory to the Required Lenders
in relation to such additional security within five (5) days of the date of the
Facility Agent’s notification to the Obligors aforesaid, the Obligors shall be
deemed to have elected to prepay in accordance with (a) above).

 

5.05       Notices. The Borrower will promptly notify the Facility Agent of:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Obligor or any Affiliate thereof including pursuant to any
applicable Sanctions or Environmental Laws, that could reasonably be expected to
result in a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, either individually or
together with any other ERISA Events, could reasonably be expected to result in
a Material Adverse Effect;

 

 [Signature Page – Credit Agreement]
56 

 

 

(d)          notice of any action arising under any Environmental Law or of any
noncompliance by any Obligor with any Environmental Law or any permit, approval,
license or other authorization required thereunder that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(e)          any material change in accounting or financial reporting practices
by the Borrower or any Subsidiary, other than as permitted by Section 1.03(b);

 

(f)           any occurrence as a result of which the Vessel has become or is,
by the passing of time or otherwise, likely to become a Total Loss;

 

(g)          any material requirement or condition made by any insurer or
classification society or by any competent authority which is not promptly
complied with;

 

(h)          any arrest or detention of the Vessel, any exercise or purported
exercise of any security interest on the Vessel or the Earnings or any
requisition of the Vessel for hire;

 

(i)           any intended dry docking of the Vessel;

 

(j)           any claim for breach of the ISM Code or the ISPS Code being made
against any Obligor, the Approved Manager or otherwise in connection with the
Vessel;

 

(k)          any other matter, event or incident, actual or threatened, the
effect of which will or could reasonably be expected to lead to the ISM Code or
the ISPS Code not being complied with in respect of the Vessel;

 

(l)          any casualty which is or is reasonably likely to become a Major
Casualty;

 

(m)         any matter or development that has had or could reasonably be
expected to have a Material Adverse Effect; and

 

(n)         any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in sections (C) or (D) of such certification.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the
occurrence requiring such notice and stating what action the Borrower has taken
and proposes to take with respect thereto.

 

5.06       Preservation of Existence, Etc. Each Obligor will (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its incorporation; (b) take all reasonable
action to maintain all rights, licenses, permits, privileges and franchises
necessary or desirable for (i) such Obligor to perform its obligations under
this Agreement and all other Loan Documents to which it is a party and (ii) the
operation of the Vessel, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

 [Signature Page – Credit Agreement]
57 

 

 

5.07       Employee Benefits. Each Obligor will (a) comply with all applicable
Laws, including the applicable provisions of ERISA, those relating to any
Foreign Plan and the Code, with respect to all Plans and, as applicable, all
Foreign Plans, except where such non- compliance would not be reasonably
expected to result in a Material Adverse Effect and (b) furnish to the Facility
Agent, upon request, copies of (i) annual report (Form 5500 Series) filed by any
Obligor or any of its ERISA Affiliates with the Employee Benefits Security
Administration with respect to each Pension Plan sponsored or maintained by any
Obligor, (ii) the most recent actuarial valuation report for each such Pension
Plan or Foreign Plan, (iii) all notices received by any Obligor or any of its
Subsidiaries from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event, (iv) such other information, documents or
governmental reports or filings related to any Pension Plan, Foreign Plan or
Multiemployer Plan as the Facility Agent shall reasonably request, (v) any
Financial Support Direction or Contribution Notice received by the Parent or a
Subsidiary of the Parent, and (vi) any warning notice or other document or
letter received by the Parent or a Subsidiary of the Parent from the Pensions
Regulator, that may lead to the issue of a Financial Support Direction or a
Contribution Notice.

 

5.08       Maintenance of Properties. Each Obligor will (a) maintain, preserve
and protect all of its properties and equipment, other than the Vessel,
necessary in the operation of its business in good working order and condition
(ordinary wear and tear excepted) and (b) make all necessary repairs thereto and
renewals and replacements thereof, except to the extent, in either case, that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.09       Insurances. Each Obligor will:

 

(a)          maintain with financially sound and reputable insurance companies,
insurance with respect to any of its properties, other than the Vessel, and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as such
Obligor) as are customarily carried under similar circumstances by such Persons;

 

(b)          keep the Vessel insured at its expense against: (i) fire and usual
marine risks (including hull and machinery, hull interest/increased value,
freight interest and excess risks); (ii) war risks (including terrorism, piracy,
and confiscation); (iii) protection and indemnity risks (including maximum cover
for pollution liabilities); and (iv) any other risks against which the Required
Lenders reasonably consider, having regard to practices and other circumstances
prevailing at the relevant time, it would be commercially reasonable for the
Upstream Guarantor to insure and which are specified by the Security Trustee by
notice in writing to the Upstream Guarantor;

 

(c)          affect such insurances in respect of the Vessel:

 

(i)          (A) in Dollars; (B) in each case, in an amount on an agreed value
basis at least the greater of: (1) the Fair Market Value of the Vessel and (2)
one hundred twenty percent (120%) of the aggregate outstanding amount of the
Loan; (C) in respect of any obligatory insurances for hull and machinery, in an
amount on an agreed value basis at least the greater of: (1) the aggregate
outstanding amount of the Loan and (2) eighty percent (80%) of the Fair Market
Value of the Vessel, while the remaining cover may be taken out as hull interest
and/or freight interest insurance; (D) in the case of oil pollution liability
risks, for an aggregate amount equal to the highest level of cover from time to
time available under basic protection and indemnity club entry and in the
international marine insurance market; (E) in relation to protection and
indemnity risks in respect of the full tonnage of the Vessel; (F) on approved
terms; and (G) through approved brokers and with approved insurance companies
and/or underwriters or, in the case of war risks and protection and indemnity
risks, in approved war risks and protection and indemnity risks associations
that are members of the International Group of P&I Clubs, such approval not to
be unreasonably withheld or delayed;

 

 [Signature Page – Credit Agreement]
58 

 

 

(ii)         (A) subject always to paragraph (B), name the Upstream Guarantor as
the sole named assured unless the interest of every other named assured is
limited: (1) in respect of any obligatory insurances for hull and machinery and
war risks; to any provable out-of-pocket expenses that it has incurred and which
form part of any recoverable claim on underwriters; and to any third party
liability claims where cover for such claims is provided by the policy (and then
only in respect of discharge of any claims made against it); and (2) in respect
of any obligatory insurances for protection and indemnity risks, to any
recoveries it is entitled to make by way of reimbursement following discharge of
any third party liability claims made specifically against it; and every other
named assured has undertaken in writing to the Security Trustee (in such form as
it requires) that any deductible shall be apportioned between the Upstream
Guarantor and every other named assured in proportion to the aggregate claims
made or paid by each of them and that it shall do all things necessary and
provide all documents, evidence and information to enable the Security Trustee
to collect or recover any moneys which at any time become payable in respect of
the obligatory insurances; (B) whenever the Security Trustee requires, name (or
be amended to name) the Security Trustee as additional named assured for its
rights and interests, warranted no operational interest and with full waiver of
rights of subrogation against the Security Trustee, but without the Security
Trustee thereby being liable to pay (but having the right to pay) premiums,
calls or other assessments in respect of such insurance; (C) name the Security
Trustee as loss payee with such directions for payment as the Security Trustee
may specify; (D) provide that all payments by or on behalf of the insurers under
the obligatory insurances to the Security Trustee shall be made without set-off,
counterclaim or deductions or condition whatsoever; (E) provide that the
obligatory insurances shall be primary without right of contribution from other
insurances which may be carried by the Security Trustee or any other Finance
Party; and (F) provide that the Security Trustee may make proof of loss if the
Upstream Guarantor fails to do so;

 

(d)          (i) at least 21 days before the expiry of any obligatory insurance:
(A) notify the Security Trustee of the brokers (or other insurers) and any
protection and indemnity or war risks association through or with whom the
Upstream Guarantor proposes to renew that obligatory insurance and of the
proposed terms of renewal; and (B) obtain the Security Trustee’s approval to the
matters referred to in paragraph (A); (ii) at least 14 days before the expiry of
any obligatory insurance, renew that obligatory insurance in accordance with the
Security Trustee’s approval pursuant to paragraph (i); and (iii) procure that
the approved brokers and/or the war risks and protection and indemnity
associations with which such a renewal is effected shall promptly after the
renewal notify the Security Trustee in writing of the terms and conditions of
the renewal;

 

(e)          ensure that any guarantees required by a protection and indemnity
or war risks association are promptly issued and remain in full force and
effect; and

 

(f)           punctually pay all premiums or other sums payable in respect of
the obligatory insurances and produce all relevant receipts when so required by
the Security Trustee.

 

5.10       Insurance Documentation; Letters of Undertaking; Certificates. Each
Obligor will:

 

(a)          ensure that all approved brokers and with approved insurance
companies and/or underwriters provide the Security Trustee with pro forma copies
of all policies relating to the obligatory insurances which they are to affect
or renew and of a letter or letters or undertaking in a form reasonably required
by the Security Trustee and including undertakings by the approved brokers and
with approved insurance companies and/or underwriters (“Letters of Undertaking”)
that: (i) they will have endorsed on each policy, immediately upon issue, a loss
payable clause and a notice of assignment in accordance with the requirements of
the Assignment of Insurances for the Vessel; (ii) they will hold such policies,
and the benefit of such insurances, to the order of the Security Trustee in
accordance with the said loss payable clause; (iii) they will advise the
Security Trustee immediately of any material change to the terms of the
obligatory insurances or if they cease to act as brokers; (iv) they will notify
the Security Trustee, not less than 14 days before the expiry of the obligatory
insurances, in the event of their not having received notice of renewal
instructions from the Upstream Guarantor or its agents; and (vi) they will not
set off against any sum recoverable in respect of a claim relating to the Vessel
under such obligatory insurances any premiums or other amounts due to them or
any other person whether in respect of the Vessel or otherwise, they waive any
lien on the policies, or any sums received under them, which they might have in
respect of such premiums or other amounts, and they will not cancel such
obligatory insurances by reason of nonpayment of such premiums or other amounts,
and will arrange for a separate policy to be issued in respect of the Vessel
forthwith upon being so requested by the Security Trustee;

 

 [Signature Page – Credit Agreement]
59 

 

 

(b)          as of the Drawdown Date and thereafter upon the Required Lenders’
written request therefor, such request to be made only following a material
change to the insurance terms, ensure that the Facility Agent is provided with a
favorable opinion from an independent insurance consultant acceptable to the
Facility Agent on such matters relating to the insurances for the Vessel as the
Required Lenders may require; and

 

(c)          ensure that any protection and indemnity and/or war risks
associations in which the Vessel is entered provides the Security Trustee with:
(i) a certified copy of the certificate of entry for the Vessel; and (ii) a
letter or letters of undertaking in the form customarily provided by the
International Group of P&I Clubs.

 

5.11       Mortgagee’s Insurance. The Security Trustee shall, to the extent
commercially available, effect, maintain and renew (i) mortgagee’s interest
marine insurance and/or (ii) mortgagee’s interest additional perils insurance in
such amounts (not to exceed one hundred twenty percent (120%) of the Loan), on
such terms, through such insurers and generally in such manner as the Security
Trustee may from time to time consider necessary and the Obligors, jointly and
severally, shall upon demand fully indemnify the Security Trustee in respect of
all documented premiums and other reasonable documented out-of-pocket expenses
which are incurred in connection with or with a view to effecting, maintaining
or renewing any such insurance or dealing with, or considering, any matter
arising out of any such insurance.

 

5.12       Maintenance of Security Interests. Each Obligor will: (a) at its own
cost, take all reasonable actions to ensure that any Security Document to which
it is a party validly creates the obligations and the security interests which
it purports to create; and (b) without limiting the generality of paragraph (a),
at its own cost, promptly register, file, record or enroll any Security Document
to which it is a party with any court or authority in all relevant
jurisdictions, pay any stamp, registration or similar tax in all relevant
jurisdictions in respect of any Security Document to which it is a party, give
any notice or take any other step which, in the reasonable opinion of the
Security Trustee, acting with the instruction of the Required Lenders, is or has
become necessary for any Security Document to which it is a party to be valid,
enforceable or admissible in evidence or to ensure or protect the priority of
any security interest which it creates.

 

5.13       Earnings Payments. Each of the Borrower and the Upstream Guarantor
shall deposit and cause to be deposited all of its Earnings into the Borrower
Operating Account.

 

5.14       Payment of Obligations. Each Obligor will pay, discharge or otherwise
satisfy as the same shall become due and payable, all of its material
obligations and liabilities, including Tax liabilities, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by such
Obligor, and timely file all Tax returns, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and the Upstream Guarantor shall remain a disregarded
entity for U.S. federal income tax purposes.

 

 [Signature Page – Credit Agreement]
60 

 

 

5.15       Vessel Registration. The Upstream Guarantor shall: (a) keep the
Vessel registered in its name under the law of an Approved Flag; (b) not do,
omit to do or allow to be done anything as a result of which such registration
might be cancelled or imperiled; and (c) not, without the prior written consent
of the Facility Agent (such consent not to be unreasonably withheld or delayed),
change the name of the Vessel or port of registry on which the Vessel was
registered when it became subject to a Vessel Mortgage.

 

5.16       Vessel Repair. The Upstream Guarantor shall keep the Vessel in a good
and safe condition and state of repair: (a) consistent with first class ship
ownership and management practice; (b) so as to maintain the highest class for
the Vessel with the Classification Society, free of material overdue
recommendations, adverse notations and conditions affecting the Vessel’s class;
and (c) so as to comply with all laws and regulations applicable to vessels
registered under the law of the Approved Flag on which the Vessel is registered
or to vessels trading to any jurisdiction to which the Vessel may trade from
time to time, including but not limited to the ISM Code and the ISPS Code.

 

5.17       Classification Society Instructions and Undertakings. The Upstream
Guarantor shall instruct the Classification Society (and procure that the
Classification Society undertakes with the Security Trustee): (a) to send to the
Security Trustee, following receipt of a written request from the Security
Trustee, certified true copies of all original class records held by the
Classification Society in relation to the Vessel; (b) to allow the Security
Trustee (or its agents), at any time and from time to time, to inspect the
original class and related records of the Upstream Guarantor and the Vessel
either (i) electronically (through the Classification Society directly or by way
of indirect access via the Borrower’s account manager and designating the
Security Trustee as a user or administrator of the system under its account) or
(ii) in person at the offices of the Classification Society, and to take copies
of them electronically or otherwise; (c) to notify the Security Trustee promptly
in writing if the Classification Society: (i) receives notification from the
Upstream Guarantor or any other person that the Vessel’s Classification Society
is to be changed; or (ii) becomes aware of any facts or matters which may result
in or have resulted in a condition of class or a recommendation, or a change,
suspension, discontinuance, withdrawal or expiry of the Vessel’s class under the
rules or terms and conditions of the Upstream Guarantor’s or the Vessel’s
membership of the Classification Society; (d) following receipt of a written
request from the Security Trustee: (i) to confirm that the Upstream Guarantor is
not in default of any of its Contractual Obligations or liabilities to the
Classification Society and, without limiting the foregoing, that it has paid in
full all fees or other charges due and payable to the Classification Society;
and (ii) if the Upstream Guarantor is in default of any of its Contractual
Obligations or liabilities to the Classification Society, to specify to the
Security Trustee in reasonable detail the facts and circumstances of such
default, the consequences of such default, and any remedy period agreed or
allowed by the Classification Society.

 

5.18       Charters; Charter Assignments; Assignments of Earnings. The Upstream
Guarantor shall: (a) furnish promptly to the Facility Agent a true and complete
copy of any demise charter and any time or consecutive voyage charter for a term
which exceeds, or by virtue of any optional extensions may exceed, twelve (12)
months for the Vessel (other than a charter pursuant to an Approved Pooling
Arrangement), all other documents related thereto and a true and complete copy
of each material amendment or other modification thereof; and (b) in respect of
any such charter, execute and deliver to the Facility Agent a Charter Assignment
and use commercially reasonable efforts to cause the charterer to execute and
deliver to the Facility Agent a consent and acknowledgement to such Charter
Assignment in the form required thereby and, in connection with such Charter
Assignment, upon the Upstream Guarantor’s reasonable request, the Security
Trustee may enter into with such charterer a quiet enjoyment agreement in Agreed
Form (subject at all times to the consent of the Security Trustee which consent
may be granted or withheld at the sole discretion of the Security Trustee) on
customary terms in respect of such charter including such terms as may
reasonably be requested by such charterer.

 

 [Signature Page – Credit Agreement]
61 

 

 

5.19       Compliance with Laws. Each Obligor will comply with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business generally or to the ownership, employment, operation and
management of the Vessel, including but not limited to the ISM Code and the ISPS
Code.

 

5.20       [Intentionally omitted]

 

5.21       Environmental Matters. Each Obligor will (a) except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect, comply with all Environmental Laws, (b) except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect, obtain, maintain in full force and effect and comply with any
permits, licenses or approvals required for the Vessel facilities or operations
of any Obligor, and (c) conduct and complete any investigation, study, sampling
or testing, and undertake any corrective, cleanup, removal, response, remedial
or other action necessary to identify, report, remove and clean up all Hazardous
Materials present or released at, on, in, under or from any of the Vessel
facilities or real properties of any Obligor.

 

5.22       Books and Records. Each Obligor will maintain, and cause to be
maintained, proper books of record and account, in which full, true and correct
entries, in conformity with GAAP as in effect from time to time, consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Obligor.

 

5.23       Inspection Rights. The Borrower and the Upstream Guarantor will:

 

(a)          permit representatives and independent contractors of the Facility
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the reasonable expense of the
Borrower or Upstream Guarantor, as applicable, and at such reasonable times
during normal business hours not more than once during any fiscal year of the
Borrower or the Upstream Guarantor following 15 Business Days’ prior notice by
the Facility Agent (acting on instructions of the Required Lenders); and

 

(b)          upon request of the Facility Agent acting on the instructions of
the Required Lenders, permit the Security Trustee (by surveyors or other persons
appointed by it for that purpose at the cost of the Borrower or the Upstream
Guarantor) to board the Vessel, at all reasonable times with prior notice to the
Upstream Guarantor of no less than 15 Business Days before the date of
drydocking to inspect the Vessel’s condition or to satisfy themselves about
proposed or executed repairs and shall afford all proper facilities for such
inspections, one (1) such inspection per year to be at the reasonable expense of
the Borrower, after which such additional inspections to be at the expense of
the Lenders;

 

provided that, other than with respect to such visits and inspections during the
occurrence and continuation of an Event of Default, the Facility Agent and the
Lenders shall not exercise such rights more often than one (1) time during any
calendar year; provided, further, that when an Event of Default has occurred and
is continuing the Facility Agent, the Security Trustee or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing under this Section at the expense of the Borrower or the Upstream
Guarantor, as applicable, and at any time during normal business hours with
advance notice.

 

 [Signature Page – Credit Agreement]
62 

 

 

5.24       Surveys. The Upstream Guarantor, at its sole expense, shall submit
the Vessel regularly to all periodical or other surveys which may be required
for classification purposes and, if so required by the Security Trustee, provide
the Security Trustee, at the Upstream Guarantor’s sole expense, with copies of
all survey reports.

 

5.25       Notice of Mortgage. The Upstream Guarantor shall keep the Vessel
Mortgage recorded against the Vessel as a valid first priority or preferred
mortgage, carry on board the Vessel a certified copy of the Vessel Mortgage and
place and maintain in a conspicuous place in the navigation room and the
master’s cabin of the Vessel a framed printed notice stating that the Vessel is
mortgaged by the Upstream Guarantor to the Security Trustee.

 

5.26       Inventory of Hazardous Materials. The Upstream Guarantor will, at all
times after the Drawdown Date (inclusive), procure that the Vessel maintains and
carries on board an Inventory of Hazardous Materials, or equivalent document
acceptable to the Facility Agent.

 

5.27       Material Agreements. Each Obligor will comply with all contracts
(including any charter contracts) and other agreements to which any Obligor is a
party, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

5.28       Prevention of and Release from Arrest. The Upstream Guarantor shall
promptly discharge: (a) all liabilities which give or may give rise to maritime
or possessory liens on or claims enforceable against the Vessel, the Earnings or
the Insurances; (b) all taxes, dues and other amounts charged in respect of the
Vessel, the Earnings or the Insurances; and (c) all other accounts payable
whatsoever in respect of the Vessel, the Earnings or the Insurances, and,
forthwith upon receiving notice of the arrest of the Vessel, or of its detention
in exercise or purported exercise of any lien or claim, the Upstream Guarantor
shall procure its release by providing bail or otherwise as the circumstances
may require within 45 days of such arrest or detention.

 

5.29       Use of Proceeds. Each Obligor will use the proceeds of the Loan only
for the purposes set forth in Section 3.23.

 

5.30       Subordination of Loans. Neither the Borrower nor the Upstream
Guarantor shall incur indebtedness extended by an Affiliate (collectively, the
“Subordinated Debt”), unless such Subordinated Debt, including all sums and
other obligations (financial or otherwise) owed by such entity under such
indebtedness is fully subordinated to all Obligations pursuant to a
subordination agreement in Agreed Form which provides that such loans and other
obligations shall be unsecured and subject and subordinate to the prior payment
in full of the Obligations (other than contingent indemnification or
reimbursement obligations) (a “Subordination Agreement”); provided, however,
that the Borrower and the Upstream Guarantor may not make payments of principal
or interest on Subordinated Debt unless, after giving effect thereto, the
Borrower delivers to the Facility Agent a certificate of an officer, confirming
that (A) excluding balances standing to the credit of the Debt Service Reserve
Account and the Dry Dock Reserve Account, the Borrower shall have cash or Cash
Equivalents on a consolidated basis in an amount not less than $1,500,000 per
vessel (with respect to the Vessel and any Additional Vessels); (B) the Borrower
shall be in compliance with Articles V, VI and VII; and (C) the Debt Service
Reserve Account contains a balance of not less than $2,500,000.

 

5.31       Anti-Corruption Laws. Each Obligor will maintain in effect policies
and procedures designed to promote compliance by such Obligor and its respective
directors, officers, employees, and agents with the FCPA and any other
applicable anti-corruption laws.

 

 [Signature Page – Credit Agreement]
63 

 

 

5.32       “Know Your Customer” Documentation. Each Obligor will produce such
documents and evidence as the Facility Agent and each Lender shall from time to
time require, based on applicable law and regulations from time to time and the
Lender’s own internal guidelines from time to time relating to each Lender’s
knowledge of its customers.

 

5.33       Asset Control.

 

(a)          Each Obligor shall ensure that: (a) it is not (i) owned, directly
or indirectly, by one or more Prohibited Persons in the aggregate, or (ii)
controlled by a Prohibited Person, or (iii) acting directly on behalf of a
Prohibited Person to the extent such action would be prohibited if the Obligor
were resident or organized in the United States, the European Union or the
United Kingdom; (b) it does not own or control a Prohibited Person; (c) it is
not acting indirectly for the benefit of a Prohibited Person to the extent that
such action would be prohibited if the Obligor were resident or organized in the
United States, the European Union or the United Kingdom; and (d) no proceeds of
the Borrowing (i) shall be made available directly or indirectly to a Prohibited
Person to the extent that such action by such Obligor would be prohibited if the
Obligor were resident or organized in the United States, the European Union or
the United Kingdom or (ii) otherwise shall be directly or indirectly applied in
a manner or for a purpose prohibited by Sanctions.

 

(b)          Each Obligor shall ensure that no proceeds from any activity or
dealing with a Prohibited Person are credited to any bank account held with any
Finance Party or any Affiliate of a Finance Party, to the extent crediting such
bank account would lead to non-compliance by it, any Finance Party or any
Affiliate of a Finance Party with any applicable Sanctions.

 

5.34       Scrapping. The Borrower shall use reasonable efforts to develop and
implement a policy that any scrapping of the Vessel is conducted in compliance
with the Hong Kong International Convention for the Safe and Environmentally
Sound Recycling of Ships, 2009, and with the guidelines issued by the
International Maritime Organization in connection with such Convention.

 

5.35       Maintenance of Ratings. Use commercially reasonable efforts to
maintain (but not maintain a specific rating) (a) a public corporate family
rating of the Parent from Moody’s (or, any other Credit Rating Agency if Moody’s
ceases to provide a rating for the Parent) and (b) a public corporate credit
rating of the Parent from S&P (or any other Credit Rating Agency if S&P ceases
to provide a rating for the Parent); it being understood that “commercially
reasonable efforts” shall, in any event, include the payment by the Parent of
customary rating agency fees and cooperation by the Parent with information and
data requests by Moody’s and S&P (or any other Credit Rating Agency, as
applicable) in connection with their ratings process.

 

5.36       Sanctions. If any Obligor or its Affiliates obtains any actual
knowledge or receives any written notice of a breach of Section 3.16(b) or other
violation of any Sanctions of such Persons described therein (a “Sanctions
Event”), the Borrower shall (a) promptly give written notice to the Facility
Agent of such Sanctions Event and (b) comply with all Sanctions with respect to
such Sanctions Event (regardless of whether the Person that is the subject of
such Sanctions is located within the jurisdiction of the United States of
America.

 

5.37       Vessel Amounts; Borrower Operating Account. The Upstream Guarantor
shall cause all amounts payable to the Upstream Guarantor in respect of the
Vessel to be paid into the Borrower Operating Account.

 

5.38       Parent Covenants Relating to ISOC Share Pledge. The Parent shall
procure that, with respect to the ISOC Share Pledge:

 

(a)          ISOC shall deliver or cause to be delivered to the Security Trustee
any and all certificates, instruments or other documents representing or
evidencing the Pledged Interests (as defined in the ISOC Share Pledge) on or
prior to the date of the ISOC Share Pledge;

 

 [Signature Page – Credit Agreement]
64 

 

 

(b)          upon delivery to the Security Trustee, (i) any certificate,
instrument or document representing or evidencing the Pledged Interests (as
defined in the ISOC Share Pledge) shall be accompanied by undated stock powers
duly executed in blank in the form attached to the ISOC Share Pledge as Exhibit
A thereto or other undated instruments of transfer reasonably satisfactory to
the Security Trustee and duly executed in blank and by such other instruments
and documents as the Security Trustee may reasonably request and (ii) all other
property comprising part of the Pledged Collateral (as defined in the ISOC Share
Pledge) shall be accompanied by proper instruments of assignment, if applicable,
duly executed by ISOC, as pledgor, and such other instruments or documents as
the Security Trustee may reasonably request;

 

(c)          ISOC shall take the same actions referred to in clauses (i) and
(ii) of this Section 5.38 with respect to any other Equity Interests (as defined
in the ISOC Share Pledge) in the Borrower, as issuer, obtained in the future by
ISOC forthwith upon the receipt thereof by ISOC;

 

(d)          ISOC will continue to be the direct owner, beneficially and of
record, of the Pledged Interests (as defined in the ISOC Share Pledge) as owned
by ISOC, except to the extent that the transfer thereof is permitted under this
Agreement;

 

(e)          ISOC will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral (as defined in the ISOC Share Pledge), other than as
permitted under this Agreement;

 

(f)           subject to section 2.05 of the ISOC Share Pledge (Voting Rights;
Dividends and Interest, Etc.), ISOC will cause any and all Pledged Collateral
(as defined in the ISOC Share Pledge), whether for value paid by ISOC or
otherwise, to be forthwith deposited with the Security Trustee and pledged or
collaterally assigned to the Security Trustee;

 

(g)          except for (i) restrictions and limitations imposed by this
Agreement or securities laws generally and (ii) customary restrictions,
encumbrances and limitations in joint venture agreements and similar
arrangements, the Pledged Collateral (as defined in the ISOC Share Pledge) will
continue to be freely transferable and assignable, and none of the Pledged
Collateral (as defined in the ISOC Share Pledge) will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that could reasonably be expected to
prohibit, impair, delay or otherwise adversely affect the pledge of the Pledged
Collateral (as defined in the ISOC Share Pledge) under the ISOC Share Pledge,
the sale or disposition thereof pursuant to the ISOC Share Pledge or the
exercise by the Security Trustee of its rights and remedies under the ISOC Share
Pledge;

 

(h)          ISOC will not create, incur, assume or permit to exist, and will
defend its title or interest to the Pledged Collateral (as defined in the ISOC
Share Pledge) or in the Pledged Collateral (as defined in the ISOC Share Pledge
) against any and all Liens, however arising, of all Persons whomsoever (other
than Permitted Liens);

 

(i)           in respect of any Pledged Collateral (as defined in the ISOC Share
Pledge) acquired after the date of the ISOC Share Pledge, ISOC shall, promptly
thereafter, take any and all such additional action necessary to protect and
perfect a legal and valid first priority Lien on such after-acquired Pledged
Collateral (as defined in the ISOC Share Pledge);

 

(j)           except with the prior written consent of the Security Trustee
which consent may be granted or withheld at the sole discretion of the Security
Trustee, ISOC shall cause the Borrower:

 

 [Signature Page – Credit Agreement]
65 

 

 

(i)          except as permitted under the Loan Documents, not to make any
dividend with respect to its shares or directly or indirectly redeem, purchase
or otherwise acquire any of its shares, or issue, sell or in any way dispose of
any of its shares or any rights therein or thereto, including options and
warrants, or to make any transfer with respect thereto;

 

(ii)         except as permitted under the Loan Documents, not to amend or
modify its articles of incorporation or by-laws;

 

(iii)        not to issue any additional shares; and

 

(iv)         not to enter into any agreement or make any commitment to take any
of the types of action described in subparagraphs (i) through (iii) above;

 

(k)          ISOC shall promptly after the signing of the ISOC Pledge notify the
Borrower, as issuer, in accordance with the form of notice contained in Exhibit
B to the ISOC Share Pledge, that the Pledged Collateral (as defined in the ISOC
Share Pledge) has been pledged to the Security Trustee pursuant to the
provisions of the ISOC Share Pledge, and in which notice ISOC shall instruct the
Borrower, as issuer, to make appropriate notations in the books and records of
the Borrower, as issuer, in accordance with the form of notice and instructions
contained in Exhibit B to the ISOC Share Pledge. ISOC shall cause the Borrower,
as issuer, to confirm receipt of said notice and its compliance with said
instructions by signing and delivering to the Security Trustee, a copy of a
document substantially in the form of Exhibit B to the ISOC Share Pledge;

 

(l)          upon execution of the ISOC Share Pledge, ISOC shall cause to be
delivered to the Security Trustee a signed but undated resignation letter and a
related letter of authority in the forms set out in Exhibit C and Exhibit D,
respectively, to the ISOC Share Pledge, signed by each of the directors and
officers of the Borrower;

 

(m)         ISOC shall promptly notify the Security Trustee of the appointment
of any new directors or officers of the Borrower, as issuer, and, promptly
following that new person’s appointment, deliver to the Security Trustee a
letter or letters of resignation in the form set out in Exhibit C to the ISOC
Share Pledge and related letter or letters of authority in the form set out in
Exhibit D to the ISOC Share Pledge duly signed by each such additional person;

 

(n)          following the occurrence and during the continuance of an
Enforcement Event (as defined in the ISOC Share Pledge), ISOC will promptly give
to the Security Trustee copies of any notices or other communications received
by it with respect to the Pledged Stock (as defined in the ISOC Share Pledge) in
its capacity as the registered owner thereof;

 

(o)          with respect to section 2.05(a)(i) of the ISOC Share Pledge, ISOC’s
rights and powers described therein shall not be exercised in any manner that
will materially and adversely affect the Security Trustee’s Lien against the
Pledged Stock (as defined in the ISOC Share Pledge) as granted under the ISOC
Share Pledge or the rights and remedies of the Security Trustee under the ISOC
Share Pledge or any other Loan Document in respect of the Pledged Stock (as
defined in the ISOC Share Pledge) or the ability of the Security Trustee to
exercise the same;

 

(p)          with respect to section 2.05(a)(ii) of the ISOC Share Pledge, if
any non-cash dividends, interest, principal or other distributions that would
constitute the Pledged Stock (as defined in the ISOC Share Pledge), whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests (as defined in the ISOC Share Pledge) of the Borrower, as
issuer, or received in exchange for the Pledged Stock (as defined in the ISOC
Share Pledge) or any part thereof, or in redemption thereof, or as a result of
any merger, consolidation, acquisition or other exchange of assets to which the
Borrower, as issuer, may be a party or otherwise, is received by ISOC, it shall
not be commingled by ISOC with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Security Trustee and shall be forthwith delivered to the Security Trustee in the
same form as so received (with any necessary endorsement or instrument of
assignment requested by the Security Trustee); and

 

 [Signature Page – Credit Agreement]
66 

 

 

(q)          all dividends, interest, principal or other distributions received
by ISOC contrary to the provisions of Section 2.05(b) of the ISOC Share Pledge
shall be held in trust for the benefit of the Security Trustee, shall be
segregated from other property or funds of ISOC and shall be forthwith delivered
to the Security Trustee upon demand in the same form as so received (with any
necessary endorsement or instrument of assignment).

 

ARTICLE VI

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations have
been paid in full (other than contingent indemnification or reimbursement
obligations), the Obligors covenant and agree with the Finance Parties that:

 

6.01       Indebtedness. Neither the Borrower nor the Upstream Guarantor will
create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under the Loan Documents;

 

(b)          Indebtedness owing to any Affiliate, subject to the provisions of
Section 5.30;

 

(c)          Indebtedness (i) resulting from a bank or other financial
institution honoring a check, draft or similar instrument in the ordinary course
of business or (ii) arising under or in connection with cash management services
in the ordinary course of business;

 

(d)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(e)          Indebtedness in respect of letters of credit, performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;

 

(f)           any Indebtedness relating to judgments that do not constitute an
Event of Default;

 

(g)          Indebtedness constituting trade credits and other Indebtedness
incurred in the ordinary course of business (i) not exceeding 30 days overdue,
and (ii) in an aggregate amount not exceeding $2,000,000 per vessel (with
respect to the Vessel and any Additional Vessels) at any time outstanding; and

 

(h)          Indebtedness relating to Swap Contracts (including, for the
avoidance of doubt, any forward fuel contracts).

 

 [Signature Page – Credit Agreement]
67 

 

 

6.02       Liens. Neither the Borrower nor the Upstream Guarantor will create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, including, with respect to the Upstream Guarantor, the Vessel, whether
now owned or hereafter acquired, other than the following (each a “Permitted
Lien”):

 

(a)          Liens securing Indebtedness permitted under Section 6.01(a),
6.01(g) and 6.01(h);

 

(b)          Liens existing on the date hereof (including, but not limited to,
the Term Loan B Liens), such Liens (except any Liens listed on Schedule V) to be
discharged prior to or simultaneous with the Borrowing;

 

(c)          Liens arising in the ordinary course of business (including
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law) securing Indebtedness and other obligations (i) not
exceeding 30 days overdue, and (ii) in an aggregate amount not exceeding
$2,000,000 per vessel (with respect to the Vessel and any Additional Vessels) at
any time outstanding;

 

(d)          Liens in favor of the Account Bank in respect of its customary
charges in maintaining the Borrower Operating Account, Dry Dock Reserve Account
and Debt Service Reserve Account or any of them or for reimbursement for
reversal of any provisional credits granted by the Account Bank to the Borrower
Operating Account, Dry Dock Reserve Account or Debt Service Reserve Account or
any of them, to the extent, in each case, that any of the Obligors have not
separately paid or reimbursed the Account Bank therefor;

 

(e)          Liens imposed by law for Taxes that are not required to be paid
pursuant to Section 5.14;

 

(f)           Liens on insurance policies and the proceeds of insurance policies
solely to the extent securing the Indebtedness permitted by Section 6.01(d); and

 

(g)          Liens that are contractual rights of set-off or rights of pledge
(under and pursuant to the general terms and conditions of the Account Bank) (i)
relating to the establishment of depository relations with the Account Bank and
not given in connection with the issuance of Indebtedness and (ii) relating to
any pooled deposit or sweep accounts held with the Account Bank to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business;

 

6.03       Fundamental Changes. Neither the Borrower nor the Upstream Guarantor
will, without the prior written approval of the Required Lenders, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) any of its assets
(whether now owned or hereafter acquired) to or in favor of any Person.

 

6.04       Restricted Payments. The Borrower and the Upstream Guarantor will
not, and will not permit the Borrower or the Upstream Guarantor to, declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:

 

(a)          the Borrower may make Restricted Payments to the Upstream
Guarantor, and the Upstream Guarantor may make Restricted Payments to the
Borrower, including in accordance with Section 7.03;

 

(b)          the Borrower may distribute the proceeds of the Borrowing to the
Upstream Guarantor (i) in connection with the financing, refinancing or
reimbursing of a part of the acquisition cost of the Vessel and (ii) for general
corporate purposes; and

 

 [Signature Page – Credit Agreement]
68 

 

 

(c)          the Borrower may declare or pay cash dividends to its shareholders
only if the Borrower delivers to the Facility Agent a certificate of an officer
confirming that, after giving effect thereto, (A) excluding balances standing to
the credit of the Debt Service Reserve Account and the Dry Dock Reserve Account,
the Borrower shall have cash or Cash Equivalents on a consolidated basis in an
amount not less than $1,500,000 per vessel (with respect to the Vessel and any
Additional Vessels); (B) the Borrower shall be in compliance with Articles V, VI
and VII; and (C) the Debt Service Reserve Account contains a balance of not less
than $2,500,000.

 

6.05       Investments. Neither the Borrower nor the Upstream Guarantor will
without the prior written consent of the Required Lenders (1) acquire any
capital assets by purchase, charter or otherwise (including any vessel other
than the Vessel or Additional Vessels) or (2) make any Investment, except:

 

(a)          Investments held by the Borrower or the Upstream Guarantor in the
form of Cash Equivalents; and

 

(b)          to the extent constituting an Investment, transactions otherwise
permitted by Sections 6.01, 6.03, 6.04 or 6.06.

 

6.06       Transactions with Affiliates. The Borrower and the Upstream Guarantor
will not, and will not permit any Subsidiary thereof to, enter into any
transaction of any kind with any Affiliate of the Borrower or the Upstream
Guarantor, whether or not in the ordinary course of business, other than: (a) in
the ordinary course of business, on fair and reasonable terms substantially as
favorable, taken as a whole, to the Borrower, Upstream Guarantor or such
Subsidiary as would be obtainable by the Borrower, Upstream Guarantor or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, provided that any Indebtedness owing by the Borrower or
Upstream Guarantor to any Affiliate shall be subject to Section 5.30; (b)
transactions permitted pursuant to Sections 6.01 through 6.05 above; (c) the
transactions contemplated by the Loan Documents, (d) the payment or
reimbursement of the Borrower’s, Upstream Guarantor’s and their Subsidiaries’
pro rata share of expenses for shared personnel, office facilities, and
administrative overhead of the Parent and its Subsidiaries, as fairly and
reasonably allocated by the Parent; and (e) management services on economic
terms at least as favorable to the Upstream Guarantor as those set forth on
Schedule VI.

 

6.07       Changes in Fiscal Periods. The Borrower will not permit the last day
of its fiscal year to end on a day other than December 31 or change the
Borrower’s method of determining its fiscal quarters.

 

6.08       Changes in Nature of Business. Neither the Borrower nor the Upstream
Guarantor will, without the prior written consent of the Required Lenders,
engage to any material extent in any business other than those businesses
conducted by the Borrower and the Upstream Guarantor on the date hereof or any
business reasonably related or incidental thereto.

 

6.09       Changes in Name; Organizational Documents Amendments. Neither the
Borrower nor the Upstream Guarantor will, without the prior consent of the
Required Lenders, permit any change to its entity name or any amendment of its
Organizational Documents.

 

6.10       Place of Business. Except for as specified in Section 3.19, neither
the Borrower nor the Upstream Guarantor will establish or change any place of
business in the United States of America, the District of Columbia, the United
States Virgin Islands, or any territory or insular possession subject to the
jurisdiction of the United States of America unless thirty (30) days’ prior
written notice of such establishment is given to the Facility Agent.

 

 [Signature Page – Credit Agreement]
69 

 

 

6.11       Change of Control; Negative Pledge. No Obligor will take any action
that would result in a Change of Control. The Borrower shall not permit any
pledge or assignment of the Upstream Guarantor’s Equity Interests except in
favor of the Security Trustee to secure the Obligations. The Parent shall not
permit any pledge or assignment of the Borrower’s Equity Interests except in
favor of the Security Trustee to secure the Obligations.

 

6.12       Restriction on Chartering. The Borrower and Upstream Guarantor will
not, without the consent of the Facility Agent, which consent shall not
unreasonably be withheld (i) let the Vessel on demise charter for any period;
(ii) enter into any time or consecutive voyage charter in respect of the Vessel
which would result in the chartering of a greater number of vessels than the
Vessel owned by the Upstream Guarantor at the time; (iii) de-activate or lay up
the Vessel; (iv) put the Vessel into the possession of any Person for the
purpose of work being done upon her in an amount exceeding or likely to exceed
$2,000,000 (or the equivalent in any other currency); (v) enter into any
sale-and-leaseback arrangements with respect to the Vessel or (vi) agree to
charter-in any other vessel.

 

6.13       Lawful Use. The Borrower and the Upstream Guarantor will not permit
the Vessel to be employed: (a) in any way or in any activity which is unlawful
under international law or the domestic laws of any relevant country; (b) in
carrying illicit or prohibited goods; (c) in a way which may make it liable to
be condemned by a prize court or destroyed, seized or confiscated; or (d) in
carrying contraband goods; and the Obligors shall use commercially reasonable
efforts to procure that the persons responsible for the operation of the Vessel
shall take all necessary and proper precautions to ensure that this does not
happen including participation in industry or other voluntary schemes available
to the Vessel and in which leading operators of vessels operating under the same
flag or engaged in similar trades generally participate at the relevant time.

 

6.14       Approved Manager. The Upstream Guarantor will not employ a manager of
the Vessel other than an Approved Manager, or change the terms and conditions of
the management of the Vessel in any material respect other than upon such terms
and conditions as the Required Lenders shall approve (such approval not to be
unreasonably withheld).

 

6.15       Insurances. The Upstream Guarantor will not:

 

(a)          agree to any amendment or supplement (other than related
confirmations) to, or waive or fail to enforce, any obligatory insurance or
material provisions thereof;

 

(b)          do nor omit to do (nor permit to be done or not to be done) any act
or thing which would or might render any obligatory insurance invalid, void,
voidable or unenforceable or render any sum payable under an obligatory
insurance repayable in whole or in part; and, in particular: (i) the Upstream
Guarantor shall take all necessary action and comply with all requirements which
may from time to time be applicable to the obligatory insurances, and ensure
that the obligatory insurances are not made subject to any exclusions or
qualifications to which the Security Trustee has not given its prior approval;
(ii) the Upstream Guarantor shall not make any changes relating to the
classification or classification society or manager or operator of the Vessel
unless approved by the underwriters of the obligatory insurances; and (iii) the
Upstream Guarantor shall not employ the Vessel, nor allow it to be employed,
otherwise than in conformity with the terms and conditions of the obligatory
insurances, without first obtaining the consent of the insurers and complying
with any requirements (as to extra premium or otherwise) which the insurers
specify; or

 

(c)          settle, compromise or abandon any claim under any obligatory
insurance for Total Loss without the consent of the Security Trustee (not to be
unreasonably withheld or delayed), and if so requested by the Security Trustee
shall do all things necessary and provide all documents, evidence and
information to enable the Security Trustee to collect or recover any moneys
which at any time become payable in respect of the obligatory insurances.

 

 [Signature Page – Credit Agreement]
70 

 

 

6.16       Modification; Removal of Parts. The Upstream Guarantor will not (a)
make any modification or repairs to, or replacement of, the Vessel or equipment
installed on the Vessel which would or is reasonably likely to materially alter
the structure, type or performance characteristics of the Vessel or materially
reduce its value; or (b) remove any material part of the Vessel, or any item of
equipment installed on, the Vessel unless the part or item so removed is
forthwith replaced by a suitable part or item which is in the same condition as
or better condition than the part or item removed, is free from any security
interest or any right in favor of any person other than the Security Trustee and
becomes on installation on the Vessel, the property of the Upstream Guarantor
and subject to the security constituted by the Vessel Mortgage, provided that
the Upstream Guarantor may install and remove equipment owned by a third party
if the equipment can be removed without any risk of damage to the Vessel.

 

6.17       Sanctions.

 

(a)          No Obligor will, directly or indirectly, use the proceeds of the
Loan, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, to
the extent such funding by such Obligor would be prohibited if the Obligor were
resident or organized in the United States, the European Union or the United
Kingdom, (ii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (iii) in any other manner
that would result in a violation of Sanctions or any Anti-Corruption Laws by any
Person (including any Person participating in the transactions contemplated
hereby, whether as a lender, borrower, guarantor, underwriter, advisor,
investor, or otherwise).

 

(b)          Without limiting paragraph (a) above, no Obligor shall charter or,
to its knowledge, permit the charter of the Vessel to a Prohibited Person to the
extent that such charter would be prohibited if the Obligor were resident or
organized in the United States, the European Union or the United Kingdom.

 

(c)          None of the Obligors’ funds that are used to repay any obligation
under this Agreement shall constitute property of, or shall be beneficially
owned directly or indirectly by, any Prohibited Person to the extent that such
would be prohibited if the Obligor were resident or organized in the United
States, the European Union or the United Kingdom.

 

6.18       No Upstream Guarantor Accounts. The Upstream Guarantor shall not hold
any account at any bank or financial institution.

 

6.19       Swap Contracts.

 

(a)          The Borrower shall not enter into any Swap Contract, other than
Swap Contracts that are otherwise entered into in the ordinary course of
business, and not for speculative purposes, in respect of changes in interest
rates, commodity prices or foreign exchange rates.

 

(b)          The Borrower shall not permit more than 100% of the aggregate
principal amount outstanding of the Loan to be subject to interest rate
protection Swap Contracts.

 

 [Signature Page – Credit Agreement]
71 

 

 

ARTICLE VII

FINANCIAL COVENANTS

 

7.01       Financial Covenants.

 

(a)          Minimum Liquidity. The Borrower shall maintain, at all times after
the Closing Date, free cash or Cash Equivalents on a consolidated basis
(exclusive of any balance held in the Debt Service Reserve Account and the Dry
Dock Reserve Account) in an amount of $825,000 per vessel (with respect to the
Vessel and any Additional Vessels as applicable), in the Borrower Operating
Account.

 

(b)          Most Favored Nation. If, after the Closing Date, the Parent shall
execute any agreement or series of related agreements evidencing Indebtedness in
an aggregate principal amount greater than $50,000,000 with one or more lenders
that include financial covenants (excluding collateral maintenance covenants)
binding on the Parent as obligor thereunder which financial covenants are
materially more advantageous to those lenders than the terms set forth herein,
the parties hereto shall as promptly as reasonably practicable thereafter amend
this Agreement to incorporate such more advantageous provisions herein.

 

7.02       Debt Service Reserve Account. Prior to the Drawdown Date, the
Borrower shall deposit into the Debt Service Reserve Account an amount of
$2,500,000. In the event that there is insufficient liquidity (in excess of the
level required to be maintained under Section 7.01(a)), the Borrower may
withdraw from the Debt Service Reserve Account any amounts necessary in order to
repay the Loan and to pay any interest in accordance with the provisions of
Sections 2.06 and 2.09.

 

7.03       Dry Dock Reserve Account.

 

(a)          The Borrower shall deposit into the Dry Dock Reserve Account (i) an
amount of $1,260,000 prior to the Drawdown Date and (ii) an amount of $105,000
on the First Repayment Date and on each of the seven (7) consecutive quarterly
repayment dates thereafter, for a total amount of $2,100,000, in order to fund
the projected dry dock expenses for the Vessel.

 

(b)          If there is no continuing Event of Default and both immediately
before and after any withdrawal from the Dry Dock Reserve Account the Borrower
would be in compliance with Section 5.04, the Borrower may withdraw any amounts
from the Dry Dock Reserve Account for payments of such amounts necessary to meet
the costs of dry docking, including special and intermediate surveys and any
repairs in connection with dry docking or withdraw any excess amount on deposit
in the Dry Dock Reserve Account based on the latest dry dock schedule provided
to the Facility Agent.

 

7.04       Borrower Operating Account. During the term of this Agreement, no sum
may be withdrawn from the Borrower Operating Account without the prior written
consent of the Security Trustee provided that withdrawals relating to payments
permitted pursuant to the terms of this Agreement, including payments for
Operating Expenses, payments made in accordance with Section 6.04 and payments
made in accordance with Section 6.05, shall not require the prior written
consent of the Security Trustee. The Borrower Operating Account shall not be
overdrawn during the term of this Agreement.

 

 [Signature Page – Credit Agreement]
72 

 

 

ARTICLE VIII

GUARANTY

 

8.01       Guaranty. The Guarantors hereby, jointly and severally, guarantee, as
primary obligors and not as sureties, to each Finance Party and their respective
successors and assigns, the prompt payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of, premium (if any) and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Bankruptcy Code after any bankruptcy or insolvency petition
under Title 11 of the Bankruptcy Code) on the Loan made by the Lenders to, and
the Notes, if any, held by each Lender of, the Borrower, and all other
Obligations from time to time owing to the Finance Parties in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). Notwithstanding the foregoing, “Guaranteed
Obligations”, with respect to any Guarantor, shall not include any Excluded Swap
Obligations of such Guarantor. Each Guarantor hereby agrees that if the Borrower
or other Guarantors shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, such
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

8.02       Obligations Unconditional. The obligations of the Guarantors under
Section 8.01 shall constitute a guaranty of payment and performance and not of
collection and, to the fullest extent permitted by applicable Laws, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full in cash of the Guaranteed Obligations).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above: (a) at any
time or from time to time, without notice to the Guarantors, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived; (b) any of the acts
mentioned in any of the provisions of this Agreement, the other Loan Documents
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted; (c) the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Loan Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or (d) any Lien or security interest granted to, or in
favor of, any Finance Party as security for any of the Guaranteed Obligations
shall fail to be valid, perfected or to have the priority required under the
Loan Documents.

 

 [Signature Page – Credit Agreement]
73 

 

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Finance Party
exhaust any right, power or remedy or proceed against any Obligor under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Finance Party upon the guarantee in this Article VIII or acceptance of such
guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon such
guarantee, and all dealings between the Borrower and the Finance Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon such guarantee. The guarantee in this Article VIII shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment and
performance without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Finance Parties, and
the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Finance Parties or any other
person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. The guarantee in this Article VIII
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and their respective successors and
assigns, and shall inure to the benefit of the Finance Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

 

8.03       Reinstatement. The obligations of the Guarantors under this Article
VIII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or other Security Party in respect
of the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

8.04       Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations (other than contingent indemnification or reimbursement obligations)
and the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 8.01, whether by subrogation or otherwise, against the Borrower or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.

 

8.05       Remedies. The Guarantors jointly and severally agree that, as between
the Guarantors and the Lenders, the obligations of the Borrower under this
Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article IX (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article IX) for
purposes of Section 8.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 8.01.

 

8.06       Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VIII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Facility
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

 

8.07       Continuing Guarantee. The guarantee in this Article VIII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

 

 [Signature Page – Credit Agreement]
74 

 

 

8.08       General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Laws affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 8.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 8.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Security Party or any other person, be automatically
limited and reduced to the highest amount (after giving effect to the rights of
subrogation and contribution established in Sections 8.04 and 8.09,
respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

8.09       Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 8.04. The provisions of
this Section 8.09 shall in no respect limit the obligations and liabilities of
any Guarantor to any Finance Party, and each Guarantor shall remain liable to
the Finance Parties for the full amount guaranteed by such Guarantor hereunder.

 

8.10       Set-off. If any of the Guarantors shall fail to pay any of its
obligations hereunder when the same shall become due and payable, each Finance
Party is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by each Finance Party to or for the Guarantor’s
credit or account against any and all of the Guaranteed Obligations, whether or
not any Lender shall have made any demand under this Article VIII. Each Finance
Party agrees promptly to notify the relevant Guarantor after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Finance Parties
under this paragraph are in addition to any other rights and remedies
(including, without limitation, other rights of set-off) which any Finance Party
may have.

 

8.11       Keepwell. Each Obligor that is a Qualified ECP Guarantor at the time
this Agreement or the grant of a Lien under the Loan Documents, in each case, by
any Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article VIII
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been paid and performed in full. Each
Specified Loan Party intends this Section to constitute, and this Section shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

 

 [Signature Page – Credit Agreement]
75 

 

 

8.12       Parallel Liability.

 

(a)          The Borrower irrevocably and unconditionally undertakes to pay to
the Security Trustee an amount equal to the aggregate amount of its
Corresponding Liabilities (as these may exist from time to time).

 

(b)          The parties hereto agree that:

 

(i)          the Borrower’s Parallel Liability is due and payable at the same
time as, for the same amount of and in the same currency as its Corresponding
Liabilities;

 

(ii)         the Borrower’s Parallel Liability is decreased to the extent that
its Corresponding Liabilities have been irrevocably paid or discharged and its
Corresponding Liabilities are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;

 

(iii)        the Borrower’s Parallel Liability is independent and separate from,
and without prejudice to, its Corresponding Liabilities, and constitutes a
single obligation of the Borrower to the Security Trustee (even though the
Borrower may owe more than one Corresponding Liability to the Finance Parties
under the Loan Documents) and an independent and separate claim of the Security
Trustee to receive payment of that Parallel Liability (in its capacity as the
independent and separate creditor of that Parallel Liability and not as a
co-creditor in respect of the Corresponding Liabilities); and

 

(iv)         for purposes of this Section 8.12, the Security Trustee acts in its
own name and not as agent, representative or trustee of the Finance Parties and
accordingly holds neither its claim resulting from a Parallel Liability nor any
security interest securing a Parallel Liability on trust.

 

ARTICLE IX

EVENTS OF DEFAULT

 

9.01       Events of Default. If any of the following events (each, an “Event of
Default”) shall occur and be continuing:

 

(a)          the Borrower or any other Security Party fails to pay when due any
sum payable by such entity under a Loan Document or, only in the case of sums
payable on demand, within three (3) Business Days after the date when first
demanded, provided that if such failure to pay a sum when due is solely the
result of an administrative or technical error, it shall not constitute an Event
of Default unless such failure continues unremedied for more than five (5)
Business Days from the occurrence thereof;

 

(b)          Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or any other Security Party
in or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof, or any waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, shall prove to have been incorrect or misleading in any
material respect (or, in the case of any such representation or warranty under
this Agreement or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect or misleading in
any respect as so qualified) when made, deemed made or so furnished;

 

 [Signature Page – Credit Agreement]
76 

 

 

(c)           any Obligor shall fail to perform or observe any term, covenant or
agreement contained in Articles VI and VII or in Sections 5.01 (Financial
Statements), 5.04 (Vessel Value Maintenance), 5.06 (Preservation of Existence,
Etc.), 5.08 (Maintenance of Properties), 5.09 (Insurances), 5.10 (Insurance
Documentation; Letters of Undertaking; Certificates), 5.15 (Vessel
Registration), 5.29 (Use of Proceeds), 5.30 (Subordination of Loans), 5.31
(Anti-Corruption Laws), 5.33 (Asset Control) or 5.36 (Sanctions) to be observed
by it;

 

(d)          any Obligor shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Loan Document on its part to
be performed or observed (other than those specified in paragraphs (a) through
(c) above) if such failure shall remain unremedied (A) beyond the expiration of
any applicable notice and/or grace period or (B) if there is no applicable
notice and/or grace period, for ten (10) Business Days after written notice
thereof shall have been given to the Borrower by the Facility Agent;

 

(e)          (i) any Obligor shall fail to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness under the Loan Documents)
having an aggregate principal amount of more than $2,000,000 (with respect to
the Borrower or the Upstream Guarantor) or $25,000,000 (with respect to the
Parent), in each case beyond the applicable grace period with respect thereto,
if any; or (ii) any Obligor shall fail to observe or perform any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders or beneficiary or beneficiaries of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity;

 

(f)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Obligor or its debts, or of a substantial part of its assets,
under any Debtor Relief Law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Obligor or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 60 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(g)          any Obligor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Law now or hereafter in effect, (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Obligor or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(h)          any Obligor shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(i)           an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of any Obligor under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect;

 

 [Signature Page – Credit Agreement]
77 

 

 

(j)           there is entered against any Obligor (i) a final judgment or order
for the payment of money in an aggregate amount (as to any such judgment or
order) exceeding $2,000,000 (with respect to the Borrower or the Upstream
Guarantor) or $25,000,000 (with respect to the Parent) (in each case to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not denied or failed to
acknowledge coverage), or (ii) a non-monetary final judgment or order that,
either individually or in the aggregate, has or could reasonably be expected to
have a Material Adverse Effect and, in either case, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect;

 

(k)          any Obligor ceases or suspends or threatens to cease or suspend the
carrying on of its business, or a part of its business which, in the opinion of
the Required Lenders, is material in the context of this Agreement;

 

(l)           it becomes impossible or unlawful for any Obligor to fulfill any
of the covenants and obligations required to be fulfilled as contained in any
Loan Document or any of the instruments granting or creating rights in any of
the Collateral, in each case in any material respect, or for any Finance Party
to exercise any of the rights or remedies vested in it under any Loan Document,
any of the Collateral or any of such instruments in any material respect;

 

(m)         any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or any Obligor contests in writing the validity or
enforceability of any provision of any Loan Document; or any Obligor denies in
writing that it has any or further liability or obligation under any Loan
Document, or purports in writing to revoke, terminate or rescind any Loan
Document;

 

(n)          there occurs or develops a Material Adverse Effect; or

 

(o)          there occurs under any Secured Swap Contract an Early Termination
Date or similar term (as defined in such Secured Swap Contract) resulting from
(A) any event of default under such Secured Swap Contract as to which the
Borrower is the Defaulting Party or similar term (as defined in such Secured
Swap Contract) or (B) any Termination Event or similar term(as so defined) under
such Secured Swap Contract as to which the Borrower is an Affected Party or
similar term (as so defined);

 

then, and in any such event, the Facility Agent may, by notice to the Borrower,
(i) declare the Commitments terminated, whereupon the same shall forthwith
terminate, (ii) declare the principal of and accrued interest on the Loan, the
Notes, and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the same shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; (iii) exercise any and all of its
other rights and remedies under applicable Laws, hereunder and under the other
Loan Documents, provided that, in any event described in clauses (f) and (g)
above, (A) the Commitments shall automatically be terminated and (B) principal
of and accrued interest on the Loan, the Notes, and all other amounts payable
under this Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Obligors.

 

 [Signature Page – Credit Agreement]
78 

 

 

9.02       Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Facility Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.20, be applied by the Facility Agent as follows:

 

(i)          first, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees and disbursements
and other charges of counsel payable under Section 11.03) payable to the
Facility Agent in its capacity as such;

 

(ii)         second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest payable
to the Lenders) payable to the Lenders (including fees and disbursements and
other charges of counsel payable under Section 11.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;

 

(iii)        third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loan and any ordinary course swap settlements
pursuant to any Secured Swap Contracts ratably among the Lenders and the Swap
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;

 

(iv)         fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loan and any swap termination payments pursuant to any
Secured Swap Contracts ratably among the Lenders and the Swap Banks in
proportion to the respective amounts described in this clause (iv) payable to
them;

 

(v)          fifth, to the payment in full of all other Obligations (except
Obligations in respect of a Secured Swap Contract and Obligations referenced
under paragraphs (vi) and (vii) below), in each case ratably among the Facility
Agent and the Lenders based upon the respective aggregate amounts of all such
Obligations owing to them in accordance with the respective amounts thereof then
due and payable;

 

(vi)         sixth, in or towards satisfaction of the Obligations constituting
of any amounts then due and payable under any Secured Swap Contracts in the
following order and proportions: (A) first, in or towards satisfaction pro rata
of all amounts then due and payable to the Swap Banks under the Secured Swap
Contracts other than those amounts referred to at paragraphs (B) and (C); (B)
secondly, in or towards satisfaction pro rata of any and all amounts of interest
or default interest payable to the Swap Banks under the Secured Swap Contracts
(and, for this purpose, the expression "interest" shall include any net amount
which the Borrower shall have become liable to pay or deliver under Section 2(e)
(Obligations) of a Master Agreement but shall have failed to pay or deliver to
the relevant Swap Bank (or any of them) at the time of application or
distribution under this Section 9.02); and (C) thirdly, in or towards
satisfaction pro rata of the aggregate Swap Termination Value (calculated as at
the actual Early Termination Date applying to the Secured Swap Contracts (or any
of them), or if no such Early Termination Date shall have occurred, calculated
as if an Early Termination Date occurred on the date of application or
distribution hereunder and pro rata as between them);

 

(vii)        seventh, to the payment in full of all other Obligations, in each
case ratably among the Finance Parties based upon the respective aggregate
amounts of all such Obligations owing to them in accordance with the respective
amounts thereof then due and payable; and

 

(viii)      finally, the balance, if any, after all Obligations have been paid
in full, to the Borrower or as otherwise required by Law.

 

 [Signature Page – Credit Agreement]
79 

 

 

(ix)         Notwithstanding the foregoing, no amount received from any
Guarantor in respect of its Guaranteed Obligations shall be applied to any
Excluded Swap Obligations.

 

ARTICLE X

AGENCY

 

10.01     Appointment and Authority.

 

(a)          The Facility Agent. Each Lender and each Swap Bank hereby
irrevocably appoints the Facility Agent to act as its agent on its behalf
hereunder and under the other Loan Documents and authorizes the Facility Agent,
in such capacity, to take such actions on its behalf and to exercise such powers
as are delegated to the Facility Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except as
otherwise provided in Section 10.06(b), the provisions of this Article are
solely for the benefit of the Facility Agent, the Security Trustee, the Lenders
and the Swap Banks, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Facility Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)          The Security Trustee.

 

(i)          Each Lender, each Swap Bank and the Facility Agent appoints and
authorizes (with a right of revocation) the Security Trustee to act as security
trustee hereunder and under the other Loan Documents (other than the Notes) with
such powers as are specifically delegated to the Security Trustee by the terms
of this Agreement and such other Loan Documents, together with such other powers
as are reasonably incidental thereto.

 

(ii)         To secure the payment of all sums of money from time to time owing
to each Lender and each Swap Bank under the Loan Documents, and the performance
of the covenants of the Borrower and any other Security Party herein and therein
contained, and in consideration of the premises and of the covenants herein
contained and of the extensions of credit by the Lenders, the Security Trustee
does hereby declare that it will hold as such trustee in trust for the benefit
of each Lender, each Swap Bank and the Facility Agent, from and after the
execution and delivery thereof, all of its right, title and interest as
mortgagee in, to and under the Vessel Mortgage and its right, title and interest
as assignee and secured party under the other Security Documents (the right,
title and interest of the Security Trustee in and to the property, rights and
privileges described above, from and after the execution and delivery thereof,
and all property hereafter specifically subjected to the security interest of
the indenture created hereby and by the Security Documents by any amendment
hereto or thereto are herein collectively called the “Estate”); TO HAVE AND TO
HOLD the Estate unto the Security Trustee and its successors and assigns
forever, BUT IN TRUST, NEVERTHELESS, for the equal and proportionate benefit and
security of each Lender, each Swap Bank and the Facility Agent and their
respective successors and assigns without any priority of any one over any
other, UPON THE CONDITION that, unless and until an Event of Default under this
Agreement shall have occurred and be continuing, the relevant Security Party
shall be permitted, to the exclusion of the Security Trustee, to possess and use
the Vessel. IT IS HEREBY COVENANTED, DECLARED AND AGREED that all property
subject or to become subject hereto is to be held, subject to the further
covenants, conditions, uses and trusts hereinafter set forth, and each Security
Party, for itself and its respective successors and assigns, hereby covenants
and agrees to and with the Security Trustee and its successors in said trust,
for the equal and proportionate benefit and security of the each Lender, each
Swap Bank and the Facility Agent as hereinafter set forth.

 

 [Signature Page – Credit Agreement]
80 

 

 

(iii)        The Security Trustee hereby accepts the trusts imposed upon it as
Security Trustee by this Agreement, and the Security Trustee covenants and
agrees to perform the same as herein expressed and agrees to receive and
disburse all monies constituting part of the Estate in accordance with the terms
hereof.

 

(c)          Except as otherwise provided in Section 10.03 and 10.06, the
provisions of this Article are solely for the benefit of the Facility Agent,
Security Trustee, the Lenders and the other Finance Parties under the Loan
Documents, and neither the Borrower nor any Guarantor shall have rights as a
third-party beneficiary of any of such provisions.

 

10.02     Rights as a Lender. The Person serving as the Facility Agent or
Security Trustee hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Facility Agent or Security Trustee, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Facility Agent or Security Trustee
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Facility Agent or Security Trustee hereunder and without any
duty to account therefor to the Lenders.

 

10.03     Exculpatory Provisions.

 

(a)          Neither the Facility Agent nor the Security Trustee shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and their duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, neither the Facility Agent nor
the Security Trustee:

 

(i)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Facility Agent or
Security Trustee is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that neither the
Facility Agent nor the Security Trustee shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Facility
Agent or Security Trustee to liability or that is contrary to any Loan Document
or Applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(iii)        shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and neither the Facility Agent nor the
Security Trustee shall be liable for the failure to disclose, any information
relating to the Borrower, any Guarantor, or any of their Affiliates that is
communicated to or obtained by the Person serving as the Facility Agent,
Security Trustee, or any of their Affiliates in any capacity.

 

 [Signature Page – Credit Agreement]
81 

 

 

(b)          Neither the Facility Agent nor the Security Trustee shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Facility Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 9.01 and 11.02),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Facility Agent or Security Trustee shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the either (as applicable) in writing by the Borrower, any Guarantor,
or a Lender.

 

(c)          Neither the Facility Agent nor the Security Trustee shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Facility Agent or Security Trustee.

 

10.04     Reliance by Agent. Each of the Facility Agent and Security Trustee
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. Each of
the Facility Agent and the Security Trustee may also rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
the Loan, each of the Facility Agent and the Security Trustee may presume that
such condition is satisfactory to each Lender unless the Facility Agent or the
Security Trustee shall have received notice to the contrary from such Lender
prior to the making of the Loan. Each of the Facility Agent and the Security
Trustee may consult with legal counsel (who may be counsel for the Borrower or
Guarantors), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

 

10.05     Delegation of Duties. Each of the Facility Agent and the Security
Trustee may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Facility Agent or the Security Trustee (as the case
may be). Each of the Facility Agent, the Security Trustee and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Facility Agent, Security Trustee and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the
Commitments as well as activities as Facility Agent or the Security Trustee (as
the case may be). Neither the Facility Agent nor the Security Trustee shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Facility Agent or Security Trustee acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

 [Signature Page – Credit Agreement]
82 

 

 

10.06     Resignation of Agent.

 

(a)          Each of the Facility Agent or the Security Trustee may at any time
give notice of its resignation to the Lenders, the Borrower, and the Guarantors.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower and Guarantors, to appoint a
successor, which shall be a bank with an office in New York, or an Affiliate of
any such bank with an office in New York. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Facility Agent or Security Trustee gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Facility
Agent or Security Trustee may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Facility Agent or Security Trustee (as applicable)
meeting the qualifications set forth above; provided that in no event shall any
such successor be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)          If the Person serving as Facility Agent or Security Trustee is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law, by notice in writing to
the Borrower, the Guarantors and such Person remove such Person as Facility
Agent or Security Trustee and, in consultation with the Borrower and Guarantors,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Facility Agent or
Security Trustee shall be discharged from its duties and obligations hereunder
and under the other Loan Documents and (ii) except for any indemnity payments
owed to the retiring or removed Facility Agent or Security Trustee, all
payments, communications and determinations provided to be made by, to or
through the Facility Agent or Security Trustee shall instead be made by or to
each Lender directly, until such time, if any, as the Required Lenders appoint a
successor Facility Agent or Security Trustee as provided for above. Upon the
acceptance of a successor’s appointment as Facility Agent or Security Trustee
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Facility Agent
(other than any rights to indemnity payments owed to the retiring or removed
Facility Agent) or Security Trustee (other than any rights to indemnity payments
owed to the retiring or removed Security Trustee), and the retiring or removed
Facility Agent or Security Trustee shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents. The fees payable by
the Borrower or Guarantor to a successor Facility Agent or Security Trustee
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower, the Guarantors and such successor. After the retiring or
removed Facility Agent or Security Trustee’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring or
removed Facility Agent, Security Trustee, their sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Facility Agent was acting as Facility Agent
or while the retiring or removed Security Trustee was acting as Security Trustee
(as the case may be).

 

10.07     Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Facility Agent, the
Security Trustee or any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Facility
Agent, the Security Trustee or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

 [Signature Page – Credit Agreement]
83 

 

 

10.08     No Other Duties. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or Mandated Lead Arrangers listed on the cover
page hereof shall (a) have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Facility Agent, the Security Trustee, or a Lender, and (b)
none are required to execute any Loan Document or any amendment thereto,
including this Agreement.

 

10.09     Facility Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Guarantor, the Facility Agent (irrespective of
whether the principal of the Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Facility Agent shall have made any demand on the Borrower or applicable
Guarantor) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Facility Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Security Trustee and the Facility Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Security Trustee and the Facility Agent under Section 11.03) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Facility Agent and, in the event that
the Facility Agent shall consent to the making of such payments directly to the
Lenders, to pay to the Facility Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Facility Agent and its
agents and counsel, and any other amounts due the Facility Agent under
Section 11.03.

 

10.10     Collateral and Guaranty Matters. The Lenders irrevocably authorize
each of the Facility Agent and the Security Trustee, at its option and in its
discretion, to release any Lien on any property granted to or held by the
Facility Agent or the Security Trustee under any Loan Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification or reimbursement obligations), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 11.02, if approved, authorized
or ratified in writing by the Required Lenders.

 

Upon request by the Facility Agent at any time, the Required Lenders will
confirm in writing to the Facility Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Loan Documents pursuant to this Section
10.10. The Facility Agent and the Security Trustee shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Facility Agent’s or the Security
Trustee’s Lien thereon, or any certificate prepared by any Obligor in connection
therewith, nor shall the Facility Agent or the Security Trustee be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

 

 [Signature Page – Credit Agreement]
84 

 

 

ARTICLE XI

MISCELLANEOUS

 

11.01     Notices; Public Information.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
email as follows:

 

(i)if to any Obligor:

 

c/o International Seaways Ship Management LLC

600 Third Avenue, 39th Floor

New York, New York 10016

Attention: Legal Department

Telephone: 212-578-1600

Fax: 212-578-1832

Email: lzabrocky@intlseas.com and LegalDepartment@intlseas.com

 

(ii)if to a Lender:

 

At the address below its name in Schedule I

 

(iii)if to the Facility Agent or Security Trustee:

 

ABN AMRO Capital USA LLC

100 Park Avenue, 17th floor

New York, NY 10017

Attention: Wudasse Zaudou

Facsimile: 917-284-6697

Email: wudasse.zaudou@abnamro.com

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML, and Internet or intranet websites) pursuant to
procedures approved by the Facility Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Facility Agent that it is incapable of receiving notices under such
Article by electronic communication. The Facility Agent or any Obligor may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

 [Signature Page – Credit Agreement]
85 

 

 

Unless the Facility Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)          Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)          Platform.

 

(i)          The Obligors agree that the Facility Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on the Platform.

 

(ii)         The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Facility Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Guarantor, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Obligor’s or the Facility
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Obligor pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Facility Agent or any Lender by means of electronic communications pursuant to
this Section, including through the Platform.

 

(e)          Public Information. The Borrower hereby acknowledges that certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any Obligor or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Obligor hereby agrees that it will use commercially
reasonable efforts to identify that portion of the materials and information
provided by or on behalf of any Obligor hereunder and under the other Loan
Documents (collectively, “Obligor Materials”) that may be distributed to the
Public Lenders and that (1) all such Obligor Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Obligor Materials “PUBLIC,” such Obligor shall be deemed to have authorized the
Facility Agent and the Lenders to treat such Obligor Materials as not containing
any material non-public information with respect to such Obligor or its
securities for purposes of U.S. Federal and state securities Laws (provided,
however, that to the extent that such Obligor Materials constitute Information,
they shall be subject to Section 11.12); (3) all Obligor Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (4) the Facility Agent shall be
entitled to treat any Obligor Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Each Public Lender will designate one or more representatives
that shall be permitted to receive information that is not designated as being
available for Public Lenders.

 

 [Signature Page – Credit Agreement]
86 

 

 

11.02     Waivers; Amendments.

 

(a)          No Waiver; Remedies Cumulative; Enforcement. No failure or delay by
the Facility Agent, the Security Trustee or any Lender in exercising any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, remedy, power or privilege, or any abandonment or discontinuance of
steps to enforce such a right, remedy, power or privilege, preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges of the Facility Agent,
the Security Trustee and the Lenders hereunder and under the Loan Documents are
cumulative and are not exclusive of any rights, remedies, powers or privileges
that any such Person would otherwise have.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Facility Agent in accordance with
Section 9.01 for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Facility Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Facility Agent) hereunder and under the other Loan Documents, (ii) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), (iii) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any Debtor Relief Law or (iv) the
Security Trustee from exercising the rights and remedies under, and in
accordance with, the Security Documents; provided, further, that if at any time
there is no Person acting as Facility Agent hereunder and under the other Loan
Documents, then (x) the Required Lenders shall have the rights otherwise
provided to the Facility Agent pursuant to Section 9.01 and (y) in addition to
the matters set forth in clauses (ii), (iii) and (iv) of the preceding proviso
and subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights or remedies available to it and as authorized by the
Required Lenders.

 

(b)          Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Obligor therefrom,
shall be effective unless in writing executed by the Obligors and the Required
Lenders, and acknowledged by the Facility Agent, or by the Obligors and the
Facility Agent with the consent of the Required Lenders (provided, however, that
any amendment or waiver of any provision of this Agreement or any other Loan
Document which relates to any definitions or provisions or other matters
relating to Sanctions shall additionally require the consent of the Required
Lenders and the Facility Agent), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

 

(i)          extend or increase any Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Article IV or the waiver of any Default shall not
constitute an extension or increase of any Commitment of any Lender);

 

(ii)         reduce the principal of, or rate of interest specified herein on,
the Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly and adversely
affected thereby (provided that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive the
obligation of the Borrower to pay interest at the Default Rate);

 

 [Signature Page – Credit Agreement]
87 

 

 

(iii)        postpone any date scheduled for any payment of principal of, or
interest on, the Loan, or any fees or other amounts payable hereunder or under
any other Loan Document, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Lender directly and adversely
affected thereby;

 

(iv)         change Section 2.12(b) or Section 2.13 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;

 

(v)          release all or substantially all of the Guarantors from their
respective Guarantees, or limit their liability in respect of such Guarantees,
without the written consent of each Lender, except to the extent the release of
any Guarantor is in connection with a disposition permitted pursuant to Section
6.03 (in which case such release may be made by the Facility Agent acting
alone);

 

(vi)         except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Obligations equally and ratably with the other Obligations),
in each case without the written consent of each Lender;

 

(vii)        waive any conditions set forth in Article IV, without the written
consent of each Lender;

 

(viii)      change any provision of this Section or the percentage in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(ix)         waive any provisions of Section 5.04 or Section 7.01 without the
written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Facility Agent, unless in writing executed by the Facility
Agent, and (B) the Security Trustee, unless in writing executed by the Security
Trustee, in each case in addition to the Obligors and the Lenders required
above.

 

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its portions of the Loan may not be extended, the rate of interest on any
of its portions of the Loan may not be reduced and the principal amount of any
of its portions of the Loan may not be forgiven, in each case without the
consent of such Defaulting Lender and (y) any amendment, waiver or consent
requiring the consent of all the Lenders or each affected Lender that by its
terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary in this Agreement, Incremental
Commitments may be effected in accordance with Section 2.21 without the consent
of any Person other than as specified in Section 2.21.

 

 [Signature Page – Credit Agreement]
88 

 

 

In addition, notwithstanding anything in this Section to the contrary, if the
Facility Agent and the Borrower shall have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Facility Agent and the Borrower shall be
permitted to amend such provision, and, in each case, such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
to the Facility Agent within ten (10) Business Days following receipt of notice
thereof.

 

11.03     Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Each Obligor shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Facility Agent, the Security
Trustee and any Affiliates thereof (including the reasonable fees, charges and
disbursements of one outside counsel in each relevant jurisdiction for the
Facility Agent and the Security Trustee, taken as a whole), in connection with
the syndication of the facility, preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Facility Agent, the Security Trustee or any Lender (including the
reasonable fees, charges and disbursements of one lead outside counsel for the
Facility Agent, the Security Trustee and the Lenders, taken as a whole, one
local counsel in each relevant jurisdiction and, in the event of any actual or
potential conflict of interest, one additional firm of counsel (and local
counsel) in each relevant jurisdiction for the Lender or group of Lenders
subject to such conflict and similarly situated), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loan made hereunder, and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Facility Agent, Security Trustee or any
Lender (including the reasonable fees, charges and disbursements of any counsel
for the Facility Agent, Security Trustee or any Lender) during any workout or
restructuring or negotiations relating to any workout or restructuring in
respect of the Loan.

 

(b)          Indemnification by the Obligors. Each Obligor shall indemnify the
Facility Agent (and any sub-agent thereof), the Security Trustee (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) the Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Obligor or any Subsidiaries thereof, or any Environmental
Liability related in any way to any Obligor or any Subsidiaries thereof, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Obligor, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by any Obligor against an Indemnitee for breach in bad faith of
such Indemnitee's obligations hereunder or under any other Loan Document, if
such Obligor has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) result from
a claim not involving an act or omission of such Obligor and that is brought by
an Indemnitee against another Indemnitee (other than against the Arranger or the
Facility Agent in their capacities as such). Paragraph (b) of this Section shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

 [Signature Page – Credit Agreement]
89 

 

 

(c)          Reimbursement by Lenders. To the extent that any Obligor for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Facility Agent (or any sub-agent
thereof), the Security Trustee (and any sub-agent thereof) or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the Facility
Agent (or any such sub-agent), the Security Trustee (and any sub-agent thereof)
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s Applicable Percentage at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Facility Agent (or any such sub-agent), the
Security Trustee (and any sub-agent thereof) or against any Related Party of any
of the foregoing acting for the Facility Agent (or any such sub-agent), the
Security Trustee (and any sub-agent thereof), in connection with such capacity.
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.12(e).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, each Obligor shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Loan, or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

 

(f)          Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

11.04     Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that each Obligor may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Facility Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Facility Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

 [Signature Page – Credit Agreement]
90 

 

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loan at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Required Consents. No consent shall be required for any assignment
except:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Facility
Agent within five (5) Business Days after having received written notice thereof
and provided, further, that the Borrower’s consent shall not be required during
the primary syndication of the Commitments; and

 

(B)         the consent of the Facility Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

(ii)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Facility Agent an Assignment and Assumption, together
with a processing and recordation fee of $7,500; provided that the Facility
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Facility Agent an Administrative Questionnaire.

 

(iii)        No Assignment to Certain Persons. No such assignment shall be made
to (A) any Obligor or any Obligors’ Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.

 

(iv)         No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(v)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Facility Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the Facility
Agent, the applicable pro rata share of the Loan previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Facility Agent, the
Security Trustee and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of the Loan in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

 [Signature Page – Credit Agreement]
91 

 

 

Subject to acceptance and recording thereof by the Facility Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 11.03 (subject in each case to the
requirements and limitations therein) with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)          Register. The Facility Agent, acting solely for this purpose as an
agent of each Obligor, shall maintain at its office in New York, New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the portion of the Loan owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Obligors, the Facility Agent, the Security Trustee and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Obligor, the Security Trustee and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, any Obligor or the Facility Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or each Obligor or any of the Obligors’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loan owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) each Obligor, the Facility Agent, the Security Trustee and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.03(c)
with respect to any payments made by such Lender to its Participant(s).

 

 [Signature Page – Credit Agreement]
92 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.02(b)(i)
through (vii) that affects such Participant. Each Obligor agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(g) (it being understood that the documentation required under
Section 2.16(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of each Obligor, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loan or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Facility Agent (in its capacity as Facility Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

11.05     Survival. All covenants, agreements, representations and warranties
made by each Obligor herein and in any Loan Document or other documents
delivered in connection herewith or therewith or pursuant hereto or thereto
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery hereof and thereof and the making of
the Borrowing hereunder, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Facility Agent, the Security
Trustee or any Lender may have had notice or knowledge of any Default at the
time of the Borrowing, and shall continue in full force and effect as long as
the Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
and so long as the Commitments have not expired or been terminated. The
provisions of Sections 2.14, 2.15, 11.03, 11.15 and Article X  shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the payment in full of the Obligations, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

 

 [Signature Page – Credit Agreement]
93 

 

 

11.06     Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Facility Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Facility Agent and when the Facility Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

11.07     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Facility Agent, as applicable, then such
provision shall be deemed to be in effect only to the extent not so limited.

 

11.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Facility Agent for further application in accordance with the provisions of
Section 2.20 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Facility Agent, the Security Trustee and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Facility Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the Facility
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

 [Signature Page – Credit Agreement]
94 

 

 

11.09     Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York
(including Sections 5-1401 and 5-1402 of the General Obligations Law but
otherwise excluding the laws applicable to conflicts or choice of law).

 

(b)          Jurisdiction. Each Obligor irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Facility Agent, the Security Trustee, any Lender, or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by Applicable Law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Facility Agent, the Security
Trustee or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Obligor or its
properties in the courts of any jurisdiction.

 

(c)          Waiver of Venue. Each Obligor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.01. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

11.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 [Signature Page – Credit Agreement]
95 

 

 

11.11     Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

11.12     Treatment of Certain Information; Confidentiality. Each of the
Facility Agent, the Security Trustee and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, but solely to the extent required in connection therewith;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Obligor and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to any rating agency in
connection with rating any Obligor or its Subsidiaries; (h) with the consent of
the Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to the Facility Agent, the Security Trustee, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Facility Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Facility Agent or any Lender in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
any Obligor or any of the Subsidiaries thereof relating to any Obligor or any of
the Subsidiaries thereof or any of their respective businesses, other than any
such information that is available to the Facility Agent or any Lender on a
nonconfidential basis prior to disclosure by any Obligor or any of the
Subsidiaries thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

11.13     PATRIOT Act. Each Lender subject to the PATRIOT Act hereby notifies
each Obligor that pursuant to the requirements of the PATRIOT Act, it may be
required to obtain, verify and record information that identifies any Obligor,
which information includes the name and address of each Obligor and other
information that will allow such Lender to identify each Obligor in accordance
with the PATRIOT Act.

 

 [Signature Page – Credit Agreement]
96 

 

 

11.14     Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan, together with
all fees, charges and other amounts that are treated as interest on the Loan
under Applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such portion of the Loan in accordance with
Applicable Law, the rate of interest payable in respect of the Loan hereunder,
together with all charges payable in respect thereof, shall be limited to the
Maximum Rate. To the extent lawful, the interest and charges that would have
been paid in respect of the Loan but were not paid as a result of the operation
of this Section shall be cumulated and the interest and charges payable to such
Lender in respect of other portions of the Loan or periods shall be increased
(but not above the amount collectible at the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate for
each day to the date of repayment, shall have been received by such Lender.
Otherwise, any amount collected by such Lender that exceeds the maximum amount
collectible at the Maximum Rate shall be applied to the reduction of the
principal balance of the Loan or refunded to the Borrower so that at no time
shall the interest and charges paid or payable in respect of the Loan exceed the
maximum amount collectible at the Maximum Rate.

 

11.15     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Facility Agent or any Lender, or the Facility Agent,
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Facility Agent or such Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Facility Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the Facility
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

 

11.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Obligor acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Obligor and Subsidiaries and any Arranger, the Facility
Agent, the Security Trustee or any Lender is intended to be or has been created
in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether the Arranger, the Facility Agent, the
Security Trustee or any Lender has advised or is advising any Obligor or any
Subsidiary thereof on other matters, (ii) the arranging and other services
regarding this Agreement provided by the Arranger, the Facility Agent, the
Security Trustee and the Lenders are arm’s-length commercial transactions
between each Obligor and its Affiliates, on the one hand, and the Arranger, the
Facility Agent, the Security Trustee and the Lenders, on the other hand,
(iii) each Obligor has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) each Obligor is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Arranger, the Facility Agent, the Security Trustee,
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Obligor or any of
their Affiliates, or any other Person; (ii) none of the Arranger, the Facility
Agent, the Security Trustee and the Lenders has any obligation to any Obligor or
any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Arranger, the Facility Agent, the Security Trustee and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Arranger, the Facility Agent, the Security Trustee and the Lenders
has any obligation to disclose any of such interests to any Obligor or its
Affiliates. To the fullest extent permitted by Law, each Guarantor hereby waives
and releases any claims that it may have against any of the Arranger, the
Facility Agent, the Security Trustee and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

 [Signature Page – Credit Agreement]
97 

 

 

11.17     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

 [Signature Page – Credit Agreement]
98 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  SEAWAYS SHIPPING CORPORATION,   as Borrower           By /s/ Lois K.  Zabrocky
    Name: Lois K. Zabrocky     Title: President

 

 [Signature Page – Credit Agreement]
99 

 

 

INTERNATIONAL SEAWAYS, INC.,   as Initial Guarantor           By /s/ Lois K.
Zabrocky     Name: Lois K. Zabrocky     Title: President and Chief Executive
Officer           SECOND KATSURA TANKER CORPORATION,   as Initial Guarantor    
      By /s/ Jeffrey D. Pribor     Name: Jeffrey D. Pribor     Title: Senior
Vice President and Treasurer  

 

 [Signature Page – Credit Agreement]
100 

 

 

LENDERS       ABN AMRO CAPITAL USA LLC,   as Lender           By /s/ Eden Rahman
    Name: Eden Rahman     Title: Vice President           By /s/ John Sullivan  
  Name: John Sullivan     Title: Managing Director  

 

 [Signature Page – Credit Agreement]
101 

 

 

SWAP BANKS       ABN AMRO BANK N.V.,   as Swap Bank           By /s/ Nicholas G.
Santangelo     Name: Nicholas G. Santangelo     Title: Attorney-in-Fact  

 

 [Signature Page – Credit Agreement]
102 

 

 

MANDATED LEAD ARRANGER       ABN AMRO CAPITAL USA LLC,   as Mandated Lead
Arranger           By /s/ Eden Rahman     Name: Eden Rahman     Title: Vice
President           By /s/ John Sullivan     Name: John Sullivan     Title:
Managing Director  

 

 [Signature Page – Credit Agreement]
103 

 

 

ABN AMRO CAPITAL USA LLC,   ABN AMRO CAPITAL USA LLC, as Security Trustee   as
Arranger           By /s/ John Sullivan   By /s/ John Sullivan Name: John
Sullivan   Name: John Sullivan Title: Managing Director   Title: Managing
Director           By /s/ Eden Rahman   By /s/ Eden Rahman Name: Eden Rahman  
Name: Eden Rahman Title: Vice President   Title: Vice President           ABN
AMRO CAPITAL USA LLC,   ABN AMRO CAPITAL USA LLC, as Facility Agent   as
Bookrunner           By /s/ John Sullivan   By /s/ John Sullivan Name: John
Sullivan   Name: John Sullivan Title: Managing Director   Title: Managing
Director           By /s/ Eden Rahman   By /s/ Eden Rahman Name: Eden Rahman  
Name: Eden Rahman Title: Vice President   Title: Vice President

 

 [Signature Page – Credit Agreement]
104 

